 





Exhibit 10.8

  

PURCHASE AND SALE AGREEMENT

 

PROPERTY:

 

Estates at Wakefield Apartments

30 acres located on Caveness Farms Avenue

Wake Forest, Wake County, North Carolina

 

SELLER:

 

WAKE FOREST APARTMENTS LLC,

a North Carolina limited liability company

 

BUYER:

 

TRADE STREET OPERATING PARTNERSHIP, LP,

a Delaware limited partnership

 

 

 

 



 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 29th day of October, 2012 (“Date of Agreement”) by and between WAKE
FOREST APARTMENTS LLC, a North Carolina limited liability company (“Seller”) and
TRADE STREET OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“Buyer”), with reference and respect to the following facts and circumstances:

 

A.           Seller is the owner of the Property described and defined
hereinbelow;

 

B.           Seller desires to develop the Property as multi-family apartments
and sell such improved Property to Buyer; and

 

C.           Buyer desires to purchase the Property from Seller.

 

NOW, THEREFORE, in consideration of the foregoing premises, the promises,
covenants, agreements, representations and warranties set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by each of the parties, the parties do hereby agree as follows:

 

ARTICLE 1: BASIC TERMS/PROPERTY

 

1.1.          Certain Basic Terms.   For the purposes of this Agreement, the
following terms shall have the definition and/or meaning indicated.

 

1.1.1.          “Purchase Price”:    Thirty-Seven Million Two Hundred Fifty
Thousand and No/100 Dollars ($37,250,000.00).

 

1.1.2.          “Earnest Money”:     The Initial Deposit and the Final Deposit
(as such terms are defined and described in Section 1.3 below), the Closing
Extension Deposit (as defined in Section 5.1 below) if applicable, plus (except
as otherwise provided in this Agreement) interest accrued thereon and any
additions thereto. Each reference to the Earnest Money in this Agreement shall
mean the entire Earnest Money (or so much of it as has been deposited with
Escrow Holder by or for the benefit of Buyer, from time to time, as appropriate)
plus interest earned thereon.

 

1.1.3.          “Initial Inspection Period”:     The period beginning on the
Date of Agreement and ending on the day forty-five (45) days thereafter.

 

1.1.4.          “Closing Date”:       Twenty (20) days following issuance of the
Final Certificate of Occupancy with respect to the Improvements (as hereafter
defined), as may be extended by Buyer in accordance with Section 5.1.

 

1.1.5.          “Outside Completion Date”:     December 31, 2013; provided, the
Outside Completion Date shall be extended by one (1) day for each day that any
event of Force Majeure delays the issuance of the Final Certificate of
Occupancy, but in no event shall the Outside Completion Date be extended later
than March 31, 2014.

 

1.1.6.           “Title Company”: Fidelity Title Insurance Company (see Section
8.11 for address and other contact information).

 

 

 

  

1.1.7.          “Escrow Holder”: Fidelity Title Insurance Company (see Section
8.11 for address and contact information).

 

1.1.8.           “Final Inspection”:    The final inspection for a portion of
the Project as described (and as defined) in Section 2.2.5.

 

1.1.9.          “Final Certificate of Occupancy”:    The final certificate of
occupancy with respect to the entire Project issued by the governmental body
having jurisdiction over the Property in connection with the construction,
development, improvement, maintenance, use or operation thereof, which
certificate is final or which certificate has, as its only condition, the
completion of out-of-season landscaping, and any other governmental approval
required, if any, to allow Seller to occupy and use the Project for the purpose
for which the same is intended to be used. The parties acknowledge and agree
that, if such landscaping condition is not satisfied prior to the Closing,
Seller shall nonetheless be responsible and liable for the same, and Seller’s
obligations, liabilities and duties regarding such landscaping shall survive the
Closing or, at Buyer’s option, Buyer shall be entitled to receive a credit for
such landscaping at Closing.

 

1.1.10.         “Required Standard”:   A level of care, workmanship, completion
and quality with respect to the Work and Improvements (as hereafter defined),
which complies with each of the following conditions and/or standards: (1) in
accordance with the professional skill and care ordinarily provided by
architects practicing in the same or similar locality under the same or similar
circumstances, and who have experience on projects of a similar size, character
and budget; (2) in accordance and compliance with all contract documents
regarding the construction of the Improvements, in all material respects,
including, without limitation, no material deviations from the Plans and
Specifications (as hereafter defined), as may be changed, modified or
supplemented in accordance with the terms of Sections 2.5 and 2.6 below; and (3)
in accordance and compliance with any and all applicable laws, statutes,
ordinances (including, without limitation, zoning ordinances), building codes,
rules and regulations, as well as permits and licenses related to or governing
the construction, operation or maintenance of the Improvements. The Required
Standard shall be based upon the Plans and Specifications and a determination by
Buyer and Seller of the Open Design Items in accordance with Section 2.5 below.

 

1.1.11.         “Plans and Specifications”:    All construction plans and
specifications created in contemplation of the development of the Property,
including, without limitation, the construction and/or development of the
Improvements (collectively, “Plans and Specifications”), as referenced on
Exhibit E attached hereto and as provided to Buyer at least fifteen (15)
business days prior to the expiration of the Initial Inspection Period, subject
to the finalization of the Open Design Items (as defined and described in
Section 2.5 below), as same may be changed, modified or supplemented in
accordance with the terms of Section 2.6 below. As used in the Agreement, the
term “Plans and Specifications” shall also mean and include (i) the plans
(including bid plans) and specifications for the Property, including, without
limitation, specifications for the Improvements, any drawings that have been
prepared by the Project Architect or other professionals before or during
completion of development and construction on the Property and which reflect or
are intended to reflect the Improvements, any architectural, structural,
mechanical, electrical, and landscaping plans and specifications, surveys,
engineering as well as the soil studies and reports, applicable flood plain maps
and reports relating to the Property; (ii) copies of any construction and
development plans and specifications used in connection with the construction
and development of the Property, civil engineering plans for the site grading
and drainage of the Property, as well as all change orders or other documents
arising out of, relating to or referencing modifications made to the same; and
(iii) all design drawings, plans, specifications and civil or other engineering
documents, if any, relating to any proposed detention pond(s) at the Property.

 

2

 

 

1.1.12.         “Work”   means and comprises design, coordination, services and
the completed construction required by this Agreement and includes all
management, supervision, labor, materials, equipment and things necessary to
produce such design and construction, and all materials and equipment
incorporated or to be incorporated in such construction, and also includes the
acquisition and installation of Tangible Personal Property to be included in the
Project.

 

1.1.13.         “Design Rights”:    means all rights, titles and interests of
Seller in and to all plans, specifications, drawings, schedules, photographs,
renderings, graphics, models and other items produced by or otherwise resulting
from the performance of services with respect to the Project by the Project
Architect, Seller and/or any engineer, designer or other consultant engaged by
either Seller or the Project Architect in connection with the Project,
including, but not limited to, any and all common law, statutory, and other
intellectual property rights and interests of Seller therein or thereto.

 

1.1.14.         “Costs of the Project”:  means the costs necessarily incurred in
the design and construction of the Project as more fully described in Article 2
hereof.

 

1.1.15.         “Project Architect”:  means Watts Leaf Architects or such other
architect as may be designated by Seller and approved by Buyer.

 

1.1.16.         “Force Majeure”:   means occurrences beyond the reasonable
control of Seller or its agents, employees, contractors, subcontractors and
consultants, including, but not limited to, acts of God, expropriation or
confiscation of facilities by governmental authorities, compliance with any
order or request of any governmental authority, floods, strikes, labor or
employment difficulties, delays in transportation, inability of a party to
obtain necessary materials or equipment or permits due to existing or future
laws, rules or regulations of governmental authorities not in effect as of this
Agreement, any governmental moratorium on issuing any necessary governmental
approvals, acts of threats of terrorism, war or any other causes not within the
reasonable control of Seller or its agents, employees, contractors,
subcontractors and consultants.

 

1.1.17.         “Development Budget”:   means the development budget for the
construction of the Project as referenced on Exhibit I attached hereto and as
provided to Buyer at least ten (10) business days prior to the expiration of the
Initial Inspection Period, as same may be changed, modified or supplemented with
the prior written consent of Buyer, in its sole discretion (provided, Buyer’s
consent shall not be required for any reallocations of line item cost savings or
contingency under the Development Budget on a percentage-of-completion basis in
accordance with the terms of the loan documents for Seller’s development
financing, so long as such reallocations do not increase the costs to Buyer in
connection with any Buyer-initiated changes to Open Design Items under Section
2.5 or any Buyer-initiated Change Orders under Section 2.6).

 

3

 

 

1.2.          Property.     In accordance with the terms and conditions of this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the following property (collectively, the “Property”):

 

1.2.1.          The “Real Property,”   being the land described in Exhibit A
attached hereto, which is 30 acres located along Caveness Farms Avenue in Wake
Forest, Wake County, North Carolina, and will include eleven (11) buildings
containing a total of two hundred eighty-eight (288) residential units, together
with (i) all other buildings, structures, parking areas, sidewalks landscaping
and improvements located thereon (collectively with the buildings, the
“Improvements”), (ii) all and singular the rights, benefits, privileges,
easements, tenements, hereditaments, and appurtenances thereon or in anywise
appertaining to the Real Property, and (iii) all right, title, and interest of
Seller in and to all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining such real property. The
Improvements which are to be constructed upon the Real Property shall be
designed and constructed as part of an integrated multi-family apartment
complex/community known as “Estates at Wakefield” (the “Project”) in accordance
with the Plans and Specifications, as may be changed, modified or supplemented
in accordance with the terms of Section 2.6 below.

 

1.2.2.          Seller’s interest as landlord in the “Leases,”    being all
leases of the Improvements, including leases which may be made by Seller after
the date hereof and prior to Closing as permitted by this Agreement (and any one
of said Leases may hereinafter be referred to as a “Lease”).

 

1.2.3.          The “Tangible Personal Property,”   being all furniture,
furnishings, fixtures, equipment, appliances, supplies, construction materials,
machinery, signage and other tangible personal property owned by Seller, if any,
and Seller’s interest in any such property leased by Seller, if any, now or
hereafter located in and used exclusively in connection with the operation,
ownership or management of the Real Property or which is required to be included
in the Project pursuant to the terms hereof. During the Initial Inspection
Period, Seller and Buyer shall agree on the tangible personal property that will
be conveyed at Closing consistent with the Required Standard.

 

1.2.4.          Seller’s interest in the “Intangible Personal Property,”  being
all intangible personal property owned by Seller and related to the Real
Property or which is required to be included in the Project pursuant to the
terms hereof, including, without limitation, the following: the Design Rights,
the Plans and Specifications and other architectural and engineering drawings
for the Improvements, if any, to the extent assignable; warranties, if any, in
the possession of Seller or Seller’s property or asset manager, to the extent
assignable; contract rights, if any, related to the construction, operation,
ownership, or management of the Real Property, the Improvements or the Project
(to the extent assignable, but excluding Seller’s obligations thereunder except
those expressly assumed pursuant to this Agreement); government permits,
approvals and licenses (to the extent assignable); telephone exchange numbers
(to the extent assignable); and tradenames (including, without limitation, the
name “Estates at Wakefield”), trademarks, servicemarks, website domains, and
advertising materials used in connection with the Project (to the extent
assignable). The Intangible Personal Property shall exclude the name “Woodfield”
or any variation thereof.

 

4

 

 

1.3.          Earnest Money.     Buyer is to deposit the Earnest Money as
follows: (a) Within two (2) business days after execution and delivery of this
Agreement by the parties, Buyer shall deposit the amount of One Hundred Fifty
Thousand and No/100 Dollars ($150,000.00) (the “Initial Deposit”) with Escrow
Holder; and (b) if this Agreement has not been terminated prior to the
expiration of the Initial Inspection Period, within two (2) business days
following the expiration of the Initial Inspection Period, Buyer shall deposit
the additional amount of Six Hundred Thousand and No/100 Dollars ($600,000.00)
(the “Final Deposit”) with Escrow Holder. Escrow Holder shall pay the Earnest
Money plus the interest earned thereon (i) to Seller at and upon the Closing
(and credit the same toward the payment of the Purchase Price) or (ii) otherwise
to the party entitled to receive the Earnest Money in accordance with this
Agreement. However, unless and until the Closing occurs under this Agreement,
the Earnest Money shall be held and disbursed by Escrow Holder pursuant to this
Agreement which shall also serve as escrow instructions to Escrow Holder. Escrow
Holder’s acceptance of the instructions and agreement to act in accordance with
the same shall be evidenced by Escrow Holder’s execution of this Agreement in
the space provided at the end of this Agreement. The Earnest Money (and each and
every part thereof) shall be held in a federally insured interest bearing
account in a financial institution acceptable to Buyer under Buyer’s tax
identification number with any fees of the Escrow Holder to be split equally by
Buyer and Seller.

 

1.4.          Liquidated Damages.       IF ALL OF THE CONDITIONS TO BUYER’S
OBLIGATION TO PURCHASE THE PROPERTY HAVE BEEN SATISFIED OR WAIVED IN WRITING BY
BUYER AND IF BUYER SHOULD FAIL TO CONSUMMATE THIS TRANSACTION FOR ANY REASON
OTHER THAN SELLER’S DEFAULT, FAILURE OF A CONDITION TO BUYER’S OBLIGATION TO
CLOSE, OR THE EXERCISE BY BUYER OF AN EXPRESS RIGHT OF TERMINATION GRANTED
HEREIN, SELLER’S SOLE REMEDY IN SUCH EVENT SHALL BE TO TERMINATE THIS AGREEMENT
AND TO RECEIVE AND RETAIN THE EARNEST MONEY (OR SO MUCH OF IT AS HAS BEEN
DEPOSITED BY SELLER WITH ESCROW HOLDER), INCLUDING THE INTEREST EARNED THEREON,
AS LIQUIDATED DAMAGES, SELLER WAIVING ALL OTHER RIGHTS OR REMEDIES IN THE EVENT
OF SUCH DEFAULT BY BUYER. THE PARTIES ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES
IN THE EVENT OF A DEFAULT BY BUYER UNDER THIS AGREEMENT WILL BE EXTREMELY
DIFFICULT AND IMPRACTICABLE TO ASCERTAIN, AND THAT SUCH LIQUIDATED DAMAGES
REPRESENT THE PARTIES’ BEST ESTIMATE OF SUCH DAMAGES AND ARE FAIR AND REASONABLE
UNDER ALL OF THE EXISTING CIRCUMSTANCES.

 

1.5.          Architectural Arbitration.      In the event that Seller disputes
any allegation by Buyer of non-compliance with the Required Standards, Seller
shall notify Buyer of such dispute (i.e., Seller shall provide to Buyer a
“Dispute Notice” within ten (10) business days of Seller’s receipt of Buyer’s
Non-Compliance Notice (as defined in Section 2.2.5 below), and Buyer and Seller
agree to submit such issues for architectural arbitration a neutral third party
(“Arbitrator”) who is a North Carolina-licensed architect with at least fifteen
(15) years of experience in the design, development and construction of
multifamily residences in the Wake County, North Carolina area, and which
Arbitrator is mutually agreed upon by Seller and Buyer (within ten (10) business
days of Buyer’s receipt of the Dispute Notice), or if they cannot agree then on
the Arbitrator, the Arbitrator (who must have the same qualifications) shall be
selected by the Charlotte, North Carolina office of the American Arbitration
Association within thirty (30) days after the expiration of the aforementioned
ten (10) business days prior (collectively, the “Arbitration Panel”), and Seller
and Buyer agree to abide by such Arbitrator’s decisions on such matters. The
Arbitrator will be instructed to make its determination within sixty (60) days
following the submission of the matter to arbitration (which submission shall
occur within thirty (30) days of the selection of Arbitrator). The costs of
arbitration will be borne equally by Seller and Buyer; and the Closing Date
shall be extended to the extent reasonably necessary, but only to the extent
reasonably necessary to accommodate any such arbitration and the acts of the
parties which are necessitated by the results of the arbitration.

 

5

 

 

ARTICLE 2: INSPECTION

 

2.1.          Seller’s Delivery of Specified Documents.   Within five (5)
business days after the Date of Agreement (or as otherwise specifically provided
hereinbelow), Seller shall provide to Buyer copies of all written materials with
respect to the Property in Seller’s possession or reasonable control, including,
but not limited to, leases, contracts, reports, studies, surveys, plans, tax
bills, environmental reports, construction contracts, architectural contracts,
design contracts, site surveys, geotechnical and hydrological studies, zoning
reports, governmental permits and approvals, existing title policies, and soils
and engineering reports, if any; provided, however, Seller shall not be required
to provide, and Buyer shall not be entitled to review, any internal partnership
or organizational information or materials of Seller, any memoranda or
correspondence from Seller to any of the members of Seller or Seller’s lender,
or any other proprietary or confidential information, including financial
information relating to the acquisition of the Real Property (collectively, the
“Property Information”). Seller hereby covenants and agrees to promptly provide
Buyer with any Property Information that comes into Seller’s possession after
the Date of Agreement, which is produced by Seller, required to be produced by
Seller or updated after the initial deliveries above and shall continue to
provide same during the pendency of this Agreement.

 

2.2.          Due Diligence.

 

2.2.1.          Initial Inspection Period.    Buyer shall have through the last
day of the Initial Inspection Period in which to examine, inspect and
investigate the Property and, in Buyer’s sole and absolute judgment and
discretion, to determine whether the Property, Property Information and the
Plans and Specifications are acceptable to Buyer. Notwithstanding anything to
the contrary in this Agreement, Buyer may terminate this Agreement for any
reason or no reason by giving notice of termination to Seller on or before the
last day of the Initial Inspection Period. If Buyer does not give the notice of
termination, this Agreement shall continue in full force and effect, and the
Earnest Money thereafter shall be non-refundable except as otherwise provided in
this Agreement. If this Agreement is terminated on or before the last day of the
Initial Inspection Period pursuant to this Section 2.2.1, the Earnest Money
shall be refunded to Buyer immediately upon request, less the sum of $100.00,
which Escrow Holder shall disburse to Seller as Seller’s sole consideration
hereunder; and, subject to the provisions of Section 8.15.1, all further rights
and obligations of the parties under this Agreement shall terminate. If Buyer
does not terminate this Agreement during the Initial Inspection Period, the
specific exceptions to coverage specified in Schedule B, Section 2 in the Title
Commitment (as defined in Section 3.1) which are not objected to by Buyer
pursuant to Section 3.2.2, as of the expiration of the Initial Investigation
Period shall be deemed Permitted Exceptions (as defined in Section 3.2.1)
consented to, authorized and approved by Buyer, subject to the terms of Section
3.2.3.

 

6

 

 

2.2.2.          Access and Indemnity.    During the pendency of this Agreement,
Buyer shall have reasonable access to the Property for the purpose of
conducting, at Buyer’s sole expense, surveys, architectural, engineering,
geotechnical, and environmental inspections and tests, and any other
inspections, studies, or tests reasonably required by Buyer, provided that Buyer
shall not interfere with the construction of any Improvements in connection
therewith. Buyer shall keep the Property free and clear of any liens incurred by
or on behalf of Buyer or any other party in connection with any inspections
conducted by or for Buyer and will indemnify, defend, and hold Seller harmless
from all claims and liabilities asserted against Seller as a result of any such
entry by Buyer, its agents, consultants, employees, or representatives unless
arising from the wrongful misconduct or gross negligence of Seller, its agents,
consultants, employees, or representatives. If any inspection or test disturbs
the Property, Buyer will restore the Property to the same condition, or
substantially similar, as existed prior to any such inspection or test, and
Buyer’s obligation to perform such restoration of the Property shall survive the
termination of this Agreement. Notwithstanding anything set forth in this
Agreement to the contrary, Buyer shall not be responsible for any pre-existing
conditions at the Property. Notwithstanding the expiration of the Initial
Inspection Period, Buyer and its agents, employees, and representatives shall
have a continuing right of reasonable access to the Property and Property
Information during the pendency of this Agreement with the right to examine and
make copies of all books and records and other materials relating to the
Property in Seller’s or the Management Company’s possession or reasonable
control, including without limitation the Leases, and the right to conduct “walk
throughs” of the Property at times scheduled with Seller prior to the Closing.

 

2.2.3.          Invasive Testing.   Notwithstanding anything to the contrary
provided in this Article 2, no invasive testing, investigation, sampling or
boring shall be conducted without Seller’s prior written consent. Buyer shall
notify Seller in advance and coordinate the timing of any site inspections and
tests with Seller, so as to minimize disruptions upon the Property. Seller shall
provide Buyer with written authorization for Buyer to obtain reliance letters
from any third party consultants who provided reports regarding the condition of
the Property, including, but not limited to any environmental consultant, soil
consultant or engineering firm.

 

2.2.4.          Buyer’s Obligations.     Buyer shall obtain (or cause its
consultant(s) to obtain), and shall provide evidence to Seller of, a policy of
commercial general liability insurance, issued by an insurer reasonably
satisfactory to Seller, covering Buyer (or its consultant(s)) on an occurrence
basis in the amount of not less than $1,000,000.00 in connection with any
personal injury or property damage arising out of any investigative activity
conducted by Buyer (and its consultant(s)) on the Property and such policy shall
name Seller as an additional insured. Buyer shall pay all costs incurred in
making any tests, surveys, analyses, and investigations of the Property. Until
the Closing, Buyer agrees to keep confidential all information relating to the
Property provided to Buyer by Seller or obtained by Buyer in the course of
Buyer’s review and inspection of the Property; provided, however, that such
information may be disclosed to Buyer’s agents, representatives, employees,
consultants and attorneys who are assisting Buyer with Buyer’s inspection and
evaluation of the Property, to Buyer’s existing or prospective lenders and joint
venture partners, and to the extent required by subpoena or court of competent
jurisdiction or by a governmental authority or otherwise legally required. The
obligations of Buyer under this Section 2.2.4 shall survive the termination of
this Agreement.

 

7

 

 

2.2.5.          Final Due Diligence.    The parties hereto acknowledge and agree
that the Improvements will be constructed, completed and delivered to the
Management Company for operations upon substantial completion of each such
building on a phased delivery schedule throughout the pendency of this
Agreement. Prior to the expiration of the Initial Inspection Period, Seller
shall provide Buyer an estimated delivery schedule for such buildings; provided,
such schedule shall be a good faith estimate for informational purposes only,
and such schedule may be modified or extended by Seller as the result of Change
Orders, Force Majeure or as Seller otherwise reasonably deems necessary or
appropriate to complete the Work in accordance with the terms of this Agreement,
the loan documents for Seller’s development financing, and applicable laws,
regulations or governmental requirements. Upon substantial completion of
construction of a portion of the Improvements being delivered to the Management
Company from time to time (as reasonably determined by Seller, but in no event
less than one building at any one time, and set forth in a written notice from
Seller to Buyer, which notice shall include copies of temporary certificates of
occupancy for the applicable portion of the Improvements), Buyer shall have the
right to inspect the Property and such portion of the Improvements (a “Final
Inspection”) (a) to confirm that such Improvements were constructed in
accordance with the Plans and Specifications, (b) to confirm that the
Improvements are in a Rent Ready Condition, and (c) for the other purposes set
forth and/or contemplated by this Section 2.2.5. Buyer shall conduct such Final
Inspection simultaneously with Seller’s “walk-through” inspections of such
portion of the Improvements, which Seller shall schedule with Buyer promptly
after the last to occur of the following: (i) an AIA Document G-704 Certificate
of Substantial Completion (or a certificate that is the functional equivalent if
an AIA Document G-704 is inapplicable for any reason) from the Project Architect
that states that such Improvements have been completed substantially in
accordance with the Plans and Specifications and that, to the best of such
architect’s knowledge and belief, all such Improvements are free from material
defect in design, construction, materials and workmanship and (ii) a temporary
certificate of occupancy for such portion of the Improvements. During each Final
Inspection, Buyer’s and Seller’s representatives shall jointly prepare a list
designating items which, in the parties’ reasonable determination, are not in
substantial conformance with the Required Standard and the Plans and
Specifications, which do not materially conform to the requirements of this
Agreement or which otherwise require correction, resolution or completion prior
to Closing (each a “Punch List”). Subject to the Rent Ready Condition
requirement set forth in Section 5.3.2 hereof and a Seller material default of
its obligations hereunder, if Buyer does not object to the condition of such
Improvements during the Final Inspection, Buyer shall be deemed to have
irrevocably accepted the “as-built” condition of such Improvements for the
purposes of this Section 2.2.5 and thereafter waived any further right to object
to any condition of such Improvements following delivery thereof by Seller to
the Management Company. Seller shall be obligated to correct any defects and
complete any other items on the Punch List as necessary to bring such
Improvements into material compliance with the Required Standard, the Plans and
Specifications and this Agreement. Seller shall diligently pursue such
corrections after each Final Inspection, and Buyer shall be provided the
opportunity to review such corrections on subsequent “walk-throughs” of the
Property scheduled in connection with the substantial completion and Final
Inspection of other portions of the Project.

 

8

 

 

2.3.          Management of the Property.   The parties hereto acknowledge and
agree that the Improvements will be constructed and completed on a phased
delivery schedule throughout the pendency of this Agreement as provided by
Seller prior to the expiration of the Initial Inspection Period (it being
acknowledged such schedule shall be a good faith estimate for informational
purposes only, and such schedule may be modified or extended by Seller as the
result of Change Orders, Force Majeure or as Seller otherwise reasonably deems
necessary or appropriate to complete the Work in accordance with the terms of
this Agreement, the loan documents for Seller’s development financing, and
applicable laws, regulations or governmental requirements). Upon the completion
of any portion of the Improvements, Seller shall engage Greystar (the
“Management Company”) to manage those completed portions of the Property and the
Improvements until the Closing Date pursuant to a management agreement upon
terms and conditions reasonably acceptable to Buyer (the “Management Agreement”)
and in accordance with management practices consistent with Class A apartment
industry standards. Buyer may assume the Management Agreement at Closing in
accordance with the terms of this Agreement. The Management Company shall manage
the Improvements solely for Seller’s benefit prior to Closing and solely for
Buyer’s benefit after Closing.

 

2.4.          Pendency of Construction.

 

2.4.1.          During the course of construction of the Improvements, Seller
and its contractor shall provide (and cause its contractor and the Project
Architect to provide) Buyer and its architect and agents access to the
Improvements and the information concerning the progress of construction that
may be reasonably requested by them. Buyer shall receive copies of all job
meeting minutes and change orders between Seller as owner and the Project
Architect and/or the contractor. Seller shall establish and implement procedures
for coordination and communication among Seller, Buyer and the Project
Architect.

 

2.4.2.          Seller shall cause construction of the Improvements on the Real
Estate, including acquisition and installation of the Tangible Personal
Property, to be completed substantially in accordance with the Required Standard
and the Plans and Specifications. Seller assumes and accepts all risks, both
known and unknown of achieving completion of the Project, and the parties
acknowledge that the Purchase Price has been derived in contemplation of the
risks herein assumed and accepted. Without limiting the generality of the
foregoing, Seller shall be responsible for all Costs of the Project and under no
circumstances shall the Purchase Price be increased, except and unless such
increase is based on Open Design Items in accordance with Section 2.5 or Change
Orders initiated by Buyer and approved by Seller in accordance with the terms
hereof.

 

2.4.3.          Each contractor and subcontractor shall be duly licensed in the
State of North Carolina and shall have experience in and/or be familiar with the
construction and development of buildings which are similar in nature to the
Project.

 

2.4.4.          Seller shall provide Buyer with one (1) complete set of the
final, as-built Plans and Final Specifications (together with additional
electronic copies on CD as reasonably requested by Buyer, provided Seller has
ensured that Buyer has permission to print additional sets).

 

2.4.5.          All Design Rights of Seller produced by or otherwise resulting
from the performance of services with respect to the Project shall be and remain
the sole and exclusive property of Seller until Closing. Each contract with the
Project Architect, and each contract with any engineer, designer or other
consultant engaged by either Seller or the Project Architect in connection with
the designing of the Project, shall include a provision to the effect (or if
such provision is not included, Seller shall request the written consent of the
Project Architect or such other party) that all Design Rights of Seller produced
by or otherwise resulting from the performance of services with respect to the
Project by, as applicable, that Project Architect or such engineer, designer or
other consultant shall be assignable to Buyer at Closing.

 

9

 

 

2.4.6.          Seller shall pay or cause to be paid all royalties and license
fees for materials, methods and systems incorporated in the Work. Seller shall
defend or cause to be defended all suits or claims for infringement of any
patent or other intellectual property rights and shall hold Buyer harmless from
loss or expense on account thereof, including reasonable attorneys’ fees
actually incurred.

 

2.4.7.          Upon Closing, Seller shall assign to Buyer or to such entity or
entities as Buyer may direct, its agreements with the Project Architect and
general contractor for the Work performed in connection with the Project,
including each warranty, guaranty and/or indemnity obtained from the Project
Architect and general contractor for the Work performed in connection with the
Project. Seller also shall obtain written consent to such assignments from the
Project Architect and general contractor. These documents shall be delivered in
the form of warranty manual that is customarily prepared by Seller’s general
contractor (the “Warranty Manual”). One (1) copy of the Warranty Manual
(together with such additional electronic copies on CD as Buyer may reasonably
request) shall be provided to Buyer at Closing.

 

2.4.8.          Seller shall coordinate with the Project Architect, Buyer and
others for the technical inspection and testing to be provided by the Project
Architect and others. Seller and Buyer shall be provided with copies of the
testing reports.

 

2.4.9.          Seller shall keep at its principal office and shall provide to
Buyer a complete list of all subcontractors and material suppliers involved in
or providing services to the Project. Prior to Closing, Seller shall use
commercially reasonably efforts to deliver to Buyer full and complete releases
of liens from the general contractor and each subcontractor and supplier or
other proof reasonably satisfactory to Buyer in its sole discretion, confirming
that full and final payment has been made for all materials supplied and labor
furnished in connection with the Project. Additionally, prior to Closing, Seller
shall deliver to Buyer a report showing the amounts paid to the providers of all
materials and services for the Project which shall be grouped either by trade or
by subcontractor. To the extent that Seller cannot obtain any lien releases as
of the Closing Date, a portion of the Purchase Price equal to the actual cost of
the Work for which Seller has not obtained lien releases shall be withheld and
deposited into escrow with the Escrow Holder. Within ninety (90) days after the
Closing Date, Seller shall either (i) deliver full and complete releases of
liens from the general contractor and each subcontractor and supplier or other
proof reasonably satisfactory to Buyer in its sole discretion, confirming that
full and final payment has been made for all materials supplied and labor
furnished in connection with the Project; or (ii) cause a surety bond to be
filed as necessary to cover payment for any Work for which Seller has failed to
deliver full and complete lien releases or other proof of payment. Upon Seller’s
performance in accordance with either clause (i) or (ii) of the immediately
preceding sentence, the Escrow Holder shall release the escrowed portion of the
Purchase Price to Seller.

 

2.4.10.         Seller shall secure and pay for necessary approvals, permits,
easements, assessments, and charges required for the construction, use, or
occupancy of the Project.

 

10

 

 

2.4.11.         To the full extent permitted by applicable law, Seller shall
defend, indemnify and hold harmless Buyer from and against any and all
accidents, injuries, claims, demands, suits, damages, losses, liabilities and
expenses, including attorneys’ and experts’ fees and expenses, arising out of,
in connection with or resulting from the performance of the Work on the
Property, but only to the extent caused by the negligent acts or omissions of
Seller, the Project Architect, the general contractor, a subcontractor, or
anyone directly or indirectly contracted, employed or engaged by any of them or
anyone for whose acts they may be responsible or liable, and provided that the
underlying accident, injury, claim, demand, suit, damage, loss, liability or
expense arose or occurred prior to Closing. Buyer shall have the right, at its
sole option, to participate in the defense of any related claim, demand or suit
without relieving Seller of its obligations under this Section 2.4.11. The
liability of Seller resulting from its defense and indemnity obligations
hereunder shall not be limited or affected in any way by insurance coverage. For
the avoidance of doubt, Seller’s obligations to defend, indemnify and hold
harmless Buyer under this Section 2.4.11 shall exclude any claims, demands,
suits, damages, losses, liabilities or expenses with respect to the workmanship
or quality of the Project. Seller’s obligations to defend, indemnify and hold
harmless Buyer under this Section 2.4.11 shall survive for a period equal to the
applicable statute of limitations with respect to the underlying accident,
injury, claim, demand, suit, damage, loss, liability or expense that arose or
occurred prior to Closing.

 

2.4.12.         Seller shall purchase from, and maintain in a company or
companies licensed or registered and lawfully authorized to do business in the
state in which the Project is located, commercial general liability and
excess/umbrella liability insurance for protection from or with respect to
claims for damages because of bodily injury, including death, claims for damages
because of personal injury, claims involving contractual liability under this
Agreement and claims for damages to property, that arise out of or result from
the Work or Improvements on the Project. Such insurance shall be written on an
occurrence form and shall not be terminated or allowed to expire prior to
Closing. Seller shall cause such insurance to include Buyer as an additional
insured.

 

2.5.          Open Design Items.    As of the Date of Agreement, the Plans and
Specifications have not been finalized with respect to certain items (the “Open
Design Items”). No later than ten (10) business days prior to the end of the
Initial Inspection Period, Seller shall deliver to Buyer a written notice
describing the scope and specifications for all proposed Open Design Items.
Buyer shall have ten (10) business days after receipt of such notice to notify
Seller in writing of whether Buyer approves such proposed Open Design Item, such
approval not to be unreasonably withheld. If Buyer fails to provide such notice
within such ten (10) business day period, Buyer shall be deemed to have approved
such Open Design Item. All Open Design Items that are approved or deemed
approved by Buyer shall be listed on Exhibit H attached hereto. Seller shall
cause such approved Open Design Items to be incorporated into the Plans and
Specifications and shall deliver to Buyer an update to the Plans and
Specifications reflecting such Open Design Items, when available. If Buyer
desires to object to such Open Design Item, then Buyer’s notice shall include a
reasonably detailed explanation of Buyer’s desired changes for the applicable
Open Design Item. Seller shall make Buyer’s desired changes to the applicable
Open Design Item provided that (i) Buyer shall be solely responsible for all
costs resulting from such changes in excess of the budgeted line item for such
Open Design Item as set forth in the Development Budget to be attached as
Exhibit I, which costs shall be paid up-front by Buyer, shall be non-refundable
and shall be in addition to (i.e., not credited toward) the Purchase Price; (ii)
such changes shall not cause the Project to violate any applicable governmental
rules or regulations; (iii) such changes shall be permitted under the loan
documents for Seller’s development financing or shall have been approved by
Seller’s lender; (iv) such changes shall not, in Seller’s reasonable discretion,
adversely affect the structural integrity of the Project or the functionality of
the mechanical systems and equipment comprising the Project; and (v) such
changes shall be substantially consistent, in Seller’s reasonable discretion,
with the overall design and theme of the Project as set forth in the Plans and
Specifications and generally with Class A apartment industry standards.
Notwithstanding anything to the contrary set forth in this Section 2.5, all Open
Design Items as finalized shall be substantially consistent, in Buyer’s
reasonable discretion, with the overall design and theme of the Project as set
forth in the Plans and Specifications and generally with Class A apartment
industry standards.

 

11

 

 

2.6.          Changes to Plans and Specifications.    Subject to the
finalization of Open Design Items as described in Section 2.5, Seller shall not
materially change, modify or supplement the Plans and Specifications except
pursuant to a change order issued in accordance with the provisions of this
Section 2.6, including Buyer’s approval thereof if required hereunder, which
approval shall not be unreasonably withheld (each a “Change Order” and,
collectively, “Change Orders”). Buyer shall be promptly notified and provided a
copy of any request for a Change Order received by Seller from the general
contractor or otherwise proposed by Seller (a “Change Request”). The parties
acknowledge that a Change Request will typically be received approximately
thirty (30) days prior to the need to implement such Change Order. Such
notification to Buyer shall be an informational delivery only and shall not
entitle Buyer any rights to approve such Change Request same unless expressly
provided in this Section 2.6 and such receipt alone by Buyer shall not be deemed
approval of means, methods or deviations from the Plans and Specifications
unless approved in writing by Buyer in accordance with the terms of this
Agreement. Each Change Request submitted to Buyer shall include reasonable
detail regarding the effect that such Change Order would have on the Project.
Upon delivery to Buyer of a Change Request requiring Buyer’s approval pursuant
to the terms of this Section 2.6, Buyer shall have ten (10) business days to
provide Seller with a written objection to such Change Request (or a portion
thereof) in which event Buyer and Seller shall seek to mutually resolve any
objections put forth by Buyer. In the event that Buyer does not provide written
objection thereto within such ten (10) business day period, the Change Request
shall be deemed approved by Buyer and Seller may proceed to implement the
applicable Change Order. Notwithstanding the foregoing, Seller shall not be
obligated to obtain Buyer’s written approval of any Change Request or Change
Order if such Change Request or Change Order would not result in a material
change to the Plans and Specifications. As used in this Section 2.6, the terms
“material” or “materially” shall mean any change to the Plans and Specifications
in which (i) the number of buildings or units within the Project is changed;
(ii) the aggregate number of bedrooms within the Project is changed; (iii) the
unit mix (i.e., studio, one-bedroom, two-bedroom, etc.); or (iv) such change
results in a change in the Costs of the Project by more than $50,000.00.
Notwithstanding the foregoing or anything herein to the contrary, the Seller
shall not allow any changes in finishes from the Final Plans or Specifications
or any change in any product or material used in the construction of the Project
from the Final Plans or Specifications unless such changes are previously
approved by Buyer, such approval not to be unreasonably withheld. Buyer may
initiate a Change Order by delivering written notice to Seller including a
reasonably detailed explanation of the desired changes to the Plans and
Specifications. Seller shall make Buyer’s desired Change Order to the Plans and
Specifications provided that (i) Buyer shall be solely responsible for all costs
resulting from such Change Order in excess of the budgeted line item as set
forth in the Development Budget, plus an amount equal to ten (10%) of such
excess cost, which costs shall be paid up-front by Buyer, shall be
non-refundable and shall be in addition to (i.e., not credited toward) the
Purchase Price; (ii) such changes shall not cause the Project to violate any
applicable governmental rules or regulations; (iii) such changes shall be
permitted under the loan documents for Seller’s development financing or shall
have been approved by Seller’s lender; (iv) such changes shall not, in Seller’s
reasonable discretion, adversely affect the structural integrity of the Project
or the functionality of the mechanical systems and equipment comprising the
Project; and (v) such changes shall be substantially consistent, in Seller’s
reasonable discretion, with the overall design and theme of the Project as set
forth in the Plans and Specifications and generally with Class A apartment
industry standards. Notwithstanding the foregoing or anything herein to the
contrary, Seller shall not be obligated to obtain Buyer’s written approval of
any Change Request or Change Order which is necessary to comply with or satisfy
any building code requirements, governmental inspections or other applicable
laws, regulations or requirements.

 

12

 

 

ARTICLE 3: TITLE AND SURVEY REVIEW

 

3.1.          Title Commitment and Survey.    Within ten (10) days after the
Date of Agreement, Seller shall obtain and deliver to Buyer a commitment for
title insurance (the “Title Commitment”) issued by Title Company, in the amount
of the Purchase Price, with Buyer as the proposed insured, to be accompanied by
copies of all documents referred to in the Title Commitment. Seller shall
provide Buyer with copies of certain surveys (collectively, the “Surveys”) as
follows: (i) within five (5) days after the Date of Agreement, Seller shall
provide Buyer with a copy of Seller’s existing survey of the Property; (ii)
during construction of the Improvements, upon completing the foundation(s) of
the Improvements, Seller shall provide Buyer with a copy of Seller’s foundation
survey; and (iii) prior to Closing, Seller shall provide Buyer with a current
“as built” ALTA/ACSM survey, including without limitation, with Table A items
1-4, 6b, 7a, 7b1, 7c, 8, 9, 11a, 13-14 and 16-18, for the completed Project, to
be prepared by Scott Wilson at Bass, Nixon & Kennedy, Inc.

 

3.2.          Title Review and Cure.

 

3.2.1.          Seller will reasonably cooperate with Buyer in curing any
objections Buyer may have to title to the Property, but Seller shall not be
obligated to incur any liability or expense in connection therewith, except as
expressly provided in this Agreement. Seller shall have no obligation to cure
any objections Buyer may have to title to the Property except as follows: (i)
Seller shall cause to be released at or prior to the Closing any and all liens,
mortgages, money charges or judgments of an ascertainable amount including,
without limitation, those arising out of, resulting from or related to
financing, construction and/or taxes (other than taxes that are not yet due and
payable), other than any such liens or other matters created by, under or
through Buyer; and (ii) Seller agrees to remove any exceptions or encumbrances
to title which are created by, under or through Seller after the Date of
Agreement, except for exceptions or encumbrances consented to, authorized or
approved by Buyer in writing (or are deemed approved by Buyer in accordance with
this Agreement). The term “Permitted Exceptions” shall mean the specific
exceptions to coverage specified in Schedule B, Section 2 (i.e., exceptions that
are not part of the promulgated title insurance form) in the Title Commitment
that the Title Company has not agreed to insure over or remove from the Title
Commitment and that Seller is not required to remove as provided above or does
not cure as set forth in Section 3.2.2 below; real estate taxes not yet due and
payable; installments of assessments not yet due and payable; exceptions to
coverage consented to, authorized or approved by Buyer in writing (or deemed
approved by Buyer in accordance with this Agreement); the rights of the public
in public ways; and underground utility and drainage easements (and any
aboveground easement relating to the existing electrical facilities on the
Property as of the Date of Agreement) that do not adversely affect the use of
the Property for its current use or use as anticipated by this Agreement. For
the avoidance of doubt, Seller may grant customary and necessary underground
utility or drainage easements in connection with the development of the Project
without obtaining Buyer’s consent; provided, Seller shall consult in good faith
with Buyer regarding any such utility or drainage easements prior to granting
such easements.

 

13

 

 

3.2.2.          On or before the date that is ten (10) days prior to the
expiration of the Initial Inspection Period, Buyer shall notify Seller of any
objections to the title to the Property that Buyer may have. Within five (5)
business days following Seller’s receipt of such notification, Seller shall
advise Buyer in writing whether Seller elects to cure any such objection to
title (Seller shall have no obligation to cure any objections Buyer may have to
title to the Property except as set forth in Section 3.2.1 above); provided,
however, if Seller fails to provide such notification, Seller shall be deemed to
elect not to cure any such objections to title. On or before the last day of the
Initial Inspection Period, Buyer shall either elect to accept the Property,
subject to Seller’s elections (or deemed elections) as provided above, or elect
to terminate this Agreement in the manner provided in Section 2.2.1. Failure to
notify Seller of such objections or election within the time periods referenced
above shall be deemed an approval of any matter pertaining to title to the
Property disclosed by the Title Commitment or the Surveys.

 

3.2.3.          If Title Company revises the Title Commitment after the
expiration of the Initial Inspection Period to add or modify exceptions,
including, but not limited to any exceptions added or modified as a result of
the Surveys delivered to Buyer as set forth in Section 3.1 above, or to delete
or modify the conditions to obtaining any endorsement requested by Buyer during
the Initial Inspection Period, Buyer shall promptly notify Seller of any
objections to such revisions and within five (5) business days following
Seller’s receipt of such notification, Seller shall advise Buyer in writing
whether Seller elects to cure any such objection (Seller shall have no
obligation to cure any objections Buyer may have to title to the Property except
as set forth in Section 3.2.1 above); provided, however, if Seller fails to
provide such notification, Seller shall be deemed to elect not to cure any such
objections to title, except as expressly required in Section 3.2.1 above. In
addition to the foregoing, if Title Company revises the Title Commitment after
the expiration of the Initial Inspection Period to add or modify exceptions,
including, but not limited to any exceptions added or modified as a result of
the Surveys delivered to Buyer as set forth in Section 3.1 above, or to delete
or modify the conditions to obtaining any endorsement requested by Buyer during
the Initial Inspection Period, Buyer may terminate this Agreement and receive a
refund of the Earnest Money if such additions, modifications or deletions (a)
arise as a result of Seller’s actions after the expiration of the Initial
Inspection Period and such additions, modifications or deletions are not
consistent with the Plans and Specifications (as same may be changed, modified
or supplemented in accordance with the terms of Sections 2.5 and 2.6 below) and
have a material adverse effect on the development and/or business operations of
the Project as contemplated by this Agreement and (b) are not acceptable to
Buyer, have not been consented to, authorized or approved by Buyer or are not
removed by the Closing Date.

 

14

 

 

3.3.          Seller’s Title Deliveries at Closing.     At or prior to the
Closing, Seller shall execute and deliver: (i) a Seller’s or Owner’s Affidavit
(or Affidavits) in the form attached hereto as Exhibit B or such form as Title
Company shall otherwise reasonably or customarily require, so that Title Company
can delete or modify the standard printed exceptions as to parties in
possession, unrecorded liens, and similar matters; (ii) a gap indemnity (or
indemnities), if required by the Title Company; and (iii) such other documents,
instruments and agreements as are described in Section 5.4 below.

 

3.4.          Title and Survey Costs.    The cost of the Surveys shall be paid
by Seller; provided, that the cost of any revisions to the Surveys requested by
Buyer shall be paid for by Buyer. The premium for the Title Policy, including
the premium for extended coverage and any endorsements described above, and the
cost of any search fees, title commitment and copies of exceptions shall be paid
by Buyer.

 

ARTICLE 4: CASUALTY AND CONDEMNATION

 

4.1.          Damage.     Risk of loss up to and including the Closing Date
shall be borne by Seller; provided, however, that Seller shall have no
obligation to rebuild the Property. In the event of any material damage to or
destruction of the Property or any portion thereof, Buyer may, at its option, by
notice to Seller given within thirty (30) days after Buyer is notified of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Buyer the full 30 day period to make such election, which election shall be
deemed irrevocable): (i) terminate this Agreement and the Earnest Money (plus
interest earned thereon) shall be immediately returned to Buyer, (ii) if Seller
agrees to rebuild the Property, extend the date of Closing by up to three
hundred sixty-five (365) days to permit Seller to restore the Property to its
previous condition (provided that, if the Property is not fully restored and
repaired at the end of such three hundred sixty-five (365) day period, Buyer
shall have the options provided in (i) and (iii) at such time), or (iii) proceed
under this Agreement, receive any insurance proceeds due Seller as a result of
any such damage or destruction which have not been applied to the cost of
restoration and repair of the Property and Buyer shall assume responsibility for
all such repairs, and Buyer shall receive a credit at Closing for any deductible
or coinsured amount under said insurance policies. If Buyer elects to proceed
under provision (iii) above, Seller will cooperate with Buyer after the Closing
to assist Buyer in obtaining the insurance proceeds from Seller’s insurers. If
the Property is not materially damaged, then Buyer shall not have the right to
terminate this Agreement if Seller agrees, at its cost, repair the damage before
the Closing and restore the Property to its previous condition or, if repair and
restoration cannot reasonably be completed before the Closing, Buyer shall elect
by written notice to Seller given at least ten (10) business days prior to the
scheduled date of Closing, either to extend the date of Closing by up to ninety
(90) days to permit Seller to restore the Property to its previous condition or
to receive an assignment from Seller at the Closing of all insurance proceeds
due Seller as a result of any such damage or destruction which have not been
applied to the cost of restoration and repair of the Property and Buyer shall
assume responsibility for all such repairs, with Buyer receiving a credit at
Closing in an amount equal to any applicable deductible. “Material damage” and
“materially damaged” means damage reasonably exceeding $1,000,000.00 to repair.

 

15

 

 

4.2.          Condemnation.   Buyer may, at its option, by written notice to
Seller given within thirty (30) days after Buyer receives notice of any material
proceedings in eminent domain that are contemplated, threatened or instituted by
any body having the power of eminent domain (and if necessary the Closing Date
shall be extended to give Buyer the full 30 day period to make such election):
(i) terminate this Agreement and the Earnest Money (plus interest earned
thereon) shall be immediately returned to Buyer; or (ii) proceed under this
Agreement, in which event Seller shall, at the Closing, assign to Buyer its
entire right, title and interest in and to any condemnation award and, after the
end of the Initial Inspection Period, Buyer shall have the right during the
pendency of this Agreement to participate in negotiations with the condemning
authority with respect to such matter. As used in this Section 4.2, the term
“material proceeding” shall mean any proceeding in eminent domain that (a)
adversely affects the orientation of any buildings comprising the Project, (b)
adversely affects the availability of parking for the Project, (c) adversely
affects legal access to the Project or (d) causes any portion of any building
comprising the Property to be considered a non-conforming use or a similar
designation that would prohibit the reconstruction of such building in
accordance with the Plans and Specifications following the damage or destruction
of such building. If any taking or exercise of eminent domain does not have a
material adverse effect as described in the immediately preceding sentence (e.g.
a minor widening of a public right-of-way or a public utilities easement), such
proceeding shall not entitle Buyer to terminate this Agreement and Buyer shall
proceed under this Agreement, in which event Seller shall, at the Closing,
assign to Buyer its entire right, title and interest in and to any condemnation
award and, after the end of the Initial Inspection Period, Buyer shall have the
right during the pendency of this Agreement to participate in negotiations with
the condemning authority with respect to such matter.

 

ARTICLE 5:  CLOSING

 

5.1.          Closing.   The consummation of the closing of the purchase and
sale of the Property (the “Closing”) shall be held on the Closing Date at the
offices of Escrow Holder. Provided, however, Buyer shall have the right to
extend the Closing Date for twenty (20) days by depositing with Escrow Holder
the additional amount of $200,000.00 (the “Closing Extension Deposit”) which
shall be added to the Earnest Money. Each of the parties hereto shall cause to
be prepared and forwarded to the other party any documents contemplated by this
Agreement to be prepared by such party in connection with the Closing
sufficiently in advance of the Closing so as to allow such documents to be
reviewed, finalized, executed and delivered in escrow to the Escrow Holder prior
to the Closing so that the transaction contemplated by this Agreement may be
consummated without requiring the parties to be physically present at the time
and location of the Closing. Notwithstanding anything herein to the contrary, if
the Final Certificate of Occupancy with respect to the Improvements has not been
issued by the Outside Completion Date, Buyer may terminate this Agreement by
giving notice of termination to Seller and the Earnest Money shall be
immediately refunded to Buyer.

 

5.2.          Service Contracts.    During the term of this Agreement, Seller
shall provide Buyer with copies of any contracts, agreements or understandings
with third parties with respect to services and supplies for the operation of
the Property (“Service Contracts”). Prior to entering into any Service Contract
that cannot be terminated on thirty (30) days notice or that requires payment of
a termination penalty or termination fee, Seller shall obtain the approval of
Buyer, such approval not to be unreasonably withheld. In such event, Seller
shall deliver written notice to Buyer with a copy of the proposed Service
Contract. Buyer shall have ten (10) days after receipt of such notice to notify
Seller in writing of whether Buyer approves such Service Contract. If Buyer
fails to provide such notice within such ten (10) day period, Buyer shall be
deemed to have approved such Service Contract At least forty (40) days prior to
Closing, Seller shall provide Buyer a final list of all Service Contracts. At
least thirty (30) days prior to Closing, Buyer will give Seller a list of those
Service Contracts that Buyer will assume (the “Assumed Contracts”); provided,
the Assumed Contracts shall include any Service Contract that cannot be
terminated by Seller on thirty (30) days notice or that requires payment of a
termination penalty or termination fee, if such Service Contract was previously
approved (or deemed approved) by Buyer. Seller shall terminate all Service
Contracts that are not Assumed Contracts at Seller’s sole cost and expense prior
to Closing. Buyer will assume only those obligations under the Assumed Contracts
that are not in default as of the Closing Date. Seller shall obtain any
necessary consents to fully and freely assign the Assumed Contracts to Buyer and
shall pay any assignment or assumption fee in connection therewith, if
applicable. After delivery of the final list of Service Contracts to Buyer,
Seller shall not enter into any new contracts with respect to the Property,
amend or waive in any material respect any terms of any existing Service
Contract or terminate or accept the cancellation of any Service Contract.

 

16

 

 

5.3.          Closing Conditions.

 

5.3.1.          Conditions to Buyer’s Obligation to Close.   In addition to
other conditions to Closing as set forth herein, the obligation of Buyer to
consummate the transaction contemplated by this Agreement shall be contingent
upon the following: During the pendency of this Agreement and except as
otherwise contemplated as set forth in this Agreement with respect to the
Improvements, no material change shall have occurred with respect to the
Property or Project that has not been (a) approved in writing by Buyer, or (b)
deemed approved by Buyer’s election to proceed under this Agreement upon the
completion of its Final Inspection for the respective portion of the Property
notwithstanding Buyer’s actual knowledge of such material change. For the
purposes of this Section 5.3.1, a “material change” shall be a material adverse
change in the physical condition, environmental condition, entitlements, zoning,
permitted use, conditions for or of use, and/or compliance with applicable law
of the Property that occurs after the Date of Agreement. If any such material
change occurs after Buyer’s Final Inspection of the respective portion of the
Property, Buyer shall have fifteen (15) days following receipt of written notice
from any source of any such material change within which to approve or
disapprove the same and make Buyer’s election under Section 5.3.3 in connection
therewith. In the event that Buyer is notified or otherwise actually becomes
aware of a material change after its Final Inspection of the respective portion
of the Property and less than fifteen (15) days prior to the Closing Date, the
Closing Date shall be extended to give Buyer the full fifteen (15) day period to
make its election. Seller will promptly notify Buyer in writing of any material
change affecting the Property that becomes actually known to Seller prior to the
Closing. Buyer’s inspection and/or investigation rights pursuant to the terms of
this Agreement include the right to test, inspect for and investigate any
material change of which Buyer is notified or actually becomes aware, including,
without limitation, changes in the environmental condition of the Property,
which shall include the right to test, inspect, investigate, sample and/or
monitor for such matters as compliance with environmental laws, the accumulation
and/or presence of radon, mold or other hazardous materials in, on or about the
Improvements, even if the same are not first tested for or first discovered
until after completion of the applicable portion of the Improvements and the
issuance of a temporary certificate of occupancy therefor; and Seller
acknowledges and agrees that any such discovery shall qualify as a “material
change” with respect to such Improvements for the purposes of this
Section 5.3.1. Buyer’s additional inspection rights under this Section 5.3.1
relating to material changes are subject to Buyer’s obligations and covenants
under Section 2.2.2, Section 2.2.3 and Section 2.2.4; provided, however, in no
event shall the obligations and covenants under Section 2.2.2, Section 2.2.3 and
Section 2.2.4 modify or amend Buyer’s additional inspection rights with respect
to a material change that did not exist as of the Final Inspection for the
respective portion of the Property.

 

17

 

 

5.3.2.          Conditions to the Parties’ Obligations to Close.   In addition
to all other conditions set forth herein, the obligation of Seller, on the one
hand, and Buyer, on the other hand, to consummate the transactions contemplated
by this Agreement shall be contingent upon the following: (a) The other party’s
representations and warranties contained herein shall be true and correct in all
material respects as of the date of this Agreement and the Closing Date; (b) As
of the Closing Date, the other party shall have performed its obligations
hereunder and all deliveries to be made at Closing have been tendered; (c) There
shall exist no actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings, pending or threatened against the other party that would
materially and adversely affect the operations or value of the Property or the
other party’s ability to perform its obligations under this Agreement (except
for any mechanics’ liens which Seller shall have bonded or insured over, and
with respect to which Buyer and the Property shall be held harmless in a manner
reasonably satisfactory to Buyer); (d) There shall exist no pending or
threatened action, suit or proceeding with respect to the other party before or
by any court or administrative agency which seeks to restrain or prohibit, or to
obtain damages or a discovery order with respect to, this Agreement or the
consummation of the transactions contemplated hereby; and (e) on the Closing
Date, all vacant apartments will be in a “Rent Ready Condition.” “Rent Ready
Condition” shall mean that all apartments are ready for occupancy, have been
constructed in accordance with the Required Standard and to the extent such
units have been occupied and vacated prior to the Closing Date such units shall
have been thoroughly cleaned and recently painted (within a reasonable time
prior to the Closing Date). If any apartment is not in a “Rent Ready Condition”
at Closing, Seller agrees to provide Buyer with a credit of $1,000.

 

5.3.3.          Election to Close or Terminate.    So long as a party is not in
default hereunder, if any condition to such party’s obligation to proceed with
the Closing hereunder has not been satisfied as of the Closing Date, such party
may, in its sole discretion, terminate this Agreement by delivering written
notice to the other party on or before the Closing Date, or elect to close,
notwithstanding the failure to satisfy such condition, in which event such party
shall be deemed to have waived any such condition. In the event such party
elects to close, notwithstanding the failure to satisfy such condition, there
shall be no liability on the part of any other party hereto for breaches of
representations, warranties and/or covenants of which the party electing to
close had knowledge at the Closing. However, nothing in the foregoing shall
relieve a party from any liability it would otherwise have if the failure of a
party to satisfy a condition also constitutes a default by such party hereunder
(e.g., the breach of a representation or warranty by one party that is not and
does not become known to the other party prior to the Closing).

 

5.4.          Seller’s Deliveries at Closing.    At the Closing, Seller shall
deliver to Escrow Holder the following:

 

5.4.1.          Deed.   A special warranty deed in the form attached hereto as
Exhibit C (or otherwise in conformity with the custom in the State of North
Carolina and in compliance with the customary and reasonable requirements of the
Title Company; herein, the “Deed”), executed and acknowledged by Seller,
conveying to Buyer good, indefeasible and marketable fee simple title to the
Real Property, subject only to the Permitted Exceptions;

 

18

 

 

5.4.2.          Bill of Sale and Assignment.    A “Bill of Sale and Assignment”
in the form of Exhibit D attached hereto, executed by Seller, vesting in Buyer
good title to the property described therein in its “as is, where is” condition,
free of any claims, except for the Permitted Exceptions to the extent
applicable;

 

5.4.3.          Warranty under General Contract.   Assignments of Seller’s
agreements with the Project Architect and general contractor for the Work
performed in connection with the Project, including each warranty, guaranty
and/or indemnity obtained from the Project Architect and general contractor for
the Work performed in connection with the Project, together with all other
warranties for equipment and components (including, without limitation, the
roof) that would have otherwise run to Seller (whether from the Project
Architect, general contractor, a subcontractor, a supplier or otherwise) had the
Property been retained by Seller (or was owned and developed by Buyer), in form
and substance reasonably satisfactory to Buyer, together with written consents
by the Project Architect and general contractor to the assignments of their
contracts and warranties, also in form and substance reasonably satisfactory to
Buyer; and the parties shall endeavor and use commercially reasonable efforts to
agree on the form and content of such assignments and consents (as well as the
form and content of the roof warranty(ies)) prior to the expiration of the
Initial Inspection Period.

 

5.4.4.          Owner’s Affidavit(s).   The affidavit or affidavits described in
Exhibit B and in Section 3.3 hereof.

 

5.4.5.          Designation Agreement. A designation agreement designating the
party responsible for any Form 1099-S filings as may be required by the Internal
Revenue Service’s regulations.

 

5.4.6.          Bring Down Certificate.   A bring down certificate stating that
all of the representations and warranties of Seller contained in Article 7 are
true, accurate and complete on and as of the Closing Date.

 

5.4.7.          State Law Disclosures.   Such affidavits, disclosures and
reports, required of Seller by applicable State and local law in connection with
the conveyance of real property;

 

5.4.8.          FIRPTA.   A Foreign Investment in Real Property Tax Act
affidavit (in the form attached hereto as Exhibit G) executed by Seller. If
Seller fails to provide the necessary affidavit(s) and/or other documentation of
exemption on the Closing Date, Buyer may proceed with withholding as provided by
law;

 

5.4.9.          Rent Roll. An updated, certified rent roll dated no earlier than
five (5) business days prior to the Closing;

 

5.4.10.         Additional Deliveries.    (i) All keys to the Property; (ii)
originals (if available, otherwise copies, Seller agreeing to use diligent
efforts to obtain originals whenever possible) of all Property Information,
contracts, occupancy certificates, building and operating permits, approvals,
licenses, guarantees and warranties and similar documents within Seller’s
possession and/or reasonable control; (iii) originals of all “as built” plans
and specifications and the Surveys for the Property, to the extent not already
in the possession of Buyer;

 

5.4.11.         Authority.    Evidence of existence, organization and authority
of Seller and the authority of the person(s) executing documents on behalf of
Seller reasonably satisfactory to Buyer and Title Company; and

 

19

 

 

5.4.12.         Additional Documents.    Any additional documents that Buyer,
Escrow Holder or Title Company may reasonably require for the proper
consummation of the transaction contemplated by this Agreement, including,
without limitation, the certificate contemplated by Section 7.3.

 

5.5.          Buyer’s Deliveries at Closing.    At the Closing, Buyer shall
deliver to Escrow Holder the following:

 

5.5.1.          Purchase Price.   The Purchase Price, less the Earnest Money,
which shall be disbursed by Escrow Holder to Seller and applied to the Purchase
Price, plus or minus applicable prorations, deposited by Buyer with Escrow
Holder in immediate same day federal funds wired for credit to Escrow Holder’s
escrow account;

 

5.5.2.          Bill of Sale and Assignment.   The Bill of Sale and Assignment
as executed by Buyer;

 

5.5.3.          State Law Disclosures.   Such affidavits, disclosures and
reports required by applicable State and local law in connection with the
conveyance of real property;

 

5.5.4.          Authority.    Evidence of existence, organization and authority
of Buyer and the authority of the person(s) executing documents on behalf of
Buyer reasonably satisfactory to Seller and Title Company;

 

5.5.5.          Additional Documents.    Any additional documents that Seller,
Escrow Holder or Title Company may reasonably require for the proper
consummation of the transaction contemplated by this Agreement.

 

5.6.          Closing Statement(s)/Escrow Fees.     At the Closing, Seller and
Buyer shall execute closing statements consistent with this Agreement in form
required by Escrow Holder. Any fees of the Escrow Holder for normal and
customary closing services shall be shared and paid equally by the parties.

 

5.7.          Delivery of Possession.   Seller shall deliver possession of the
Property to Buyer at the Closing subject only to the Permitted Exceptions.
Seller shall deliver the keys to the Property to the offices of Buyer, or such
other place as Buyer shall direct in a notice to Seller given at or prior to the
Closing, and Seller shall secure and leave on the Property for Buyer (if
available to Seller) the original of any “as built” plans and specifications and
all other available plans and specifications relating to the Property.

 

5.8.          Close of Escrow.   Upon satisfaction or completion of the
foregoing conditions and deliveries, the parties shall direct Escrow Holder or
Title Company, as appropriate, to immediately record and deliver the documents
described above to the appropriate parties and make disbursement according to
the closing statements executed by Buyer and Seller.

 

20

 

 

ARTICLE 6: CLOSING COSTS

 

6.1.          Taxes and Assessments Prorations.     General real estate taxes
and assessments imposed by governmental authority (“Taxes”) and any assessments
by private covenant constituting a lien or charge on the Property for any
calendar year or any tax period prior to the calendar year or tax period in
which Closing occurs shall be paid by Seller at or prior to Closing. Taxes and
any assessments by private covenant constituting a lien or charge on the
Property for the then current calendar year or other current tax period not yet
due and payable shall be prorated between Seller and Buyer as of 11:59 p.m. on
the day immediately preceding the Closing Date. If any taxes are imposed because
of a change in the use of the Property prior to Closing (e.g., farm use or
rollback taxes), Seller shall be responsible for and shall pay at Closing such
taxes on the Property, if any, relating solely to the period prior to Closing.
If the Closing occurs prior to the receipt by Seller of the tax bill for the
calendar year or other applicable tax period in which the Closing occurs, Buyer
and Seller shall prorate Taxes for such calendar year or other applicable tax
period based upon the most recent ascertainable assessed values and tax rates.
If the Property has not been assessed on a completed basis but will be assessed
on a completed basis for the current year or other applicable current tax
period, the parties shall complete the proration based on the most recent
ascertainable assessed values and tax rates, but shall agree at Closing to
escrow a portion of the Seller’s proceeds for Buyer’s benefit which, in the
parties’ good faith, reasonable determination, is sufficient to cover payment of
Seller’s prorated share of Taxes for the tax period in which the Closing occurs
once the Property has been assessed on a completed basis. It is the parties’
intent and agreement that, ultimately, each party shall be responsible and
liable for any Taxes (as well as assessments) which relate to the period during
which such party owned the Property; i.e., as between the parties, Seller shall
be responsible and liable for Taxes and assessments which relate to any period
prior to the Closing Date and Buyer shall be responsible and liable for Taxes
and assessments which relate to the period commencing on the Closing Date and
continuing thereafter, and each party’s obligations and liabilities in this
regard shall survive the Closing.

 

Promptly after the end of the calendar year (or other applicable period)
encompassing the Closing Date and receipt of final Taxes, Buyer shall prepare
and present to Seller a calculation of the reproration of such Taxes based upon
the actual amount of such items charged to or received by the parties for the
year or other applicable fiscal period. The parties shall make an appropriate
adjusting payment between them within thirty (30) days after presentment to
Seller of Buyer’s calculation. In any event, Seller shall be responsible and
liable for all tax bills to the extent the same apply or relate to any tax year
prior to the tax year during which the Closing occurs and Seller’s obligations,
liabilities and duties in this regard shall survive the Closing. Buyer’s and
Seller’s obligations, liabilities, rights and duties pursuant to this Section
6.1 shall also survive Closing.

 

6.2.          Sales Transfer and Documentary Taxes; Recording Fees.       Seller
shall pay all sales, gross receipts, excise, documentary, transfer, deed or
similar taxes and fees imposed in connection with this transaction under
applicable local or state law. Buyer shall pay the other costs, fees and charges
incurred in connection with recording the Deed, but Seller shall pay all costs,
fees and charges incurred in connection with recording any other documents or
instruments required in connection with the transfer of the Property from Seller
to Buyer other than documents evidencing or securing any financing placed upon
the Property by Buyer.

 

6.3.          Commissions.    Except for the commission payable by Buyer to
Apartment Realty Advisors of the Carolinas (the “Broker”) pursuant to a separate
written agreement, Seller and Buyer represent and warrant each to the other that
they have not dealt with any real estate broker, sales person or finder in
connection with this transaction. Each party shall indemnify, defend and hold
the other party free and harmless of, from and against any and all claims by any
other broker that a fee, commission or other payment is due or owing or is to
become due or owing in connection with the Closing, this Agreement or the
transaction contemplated by this Agreement as a result of any claimed agency or
cooperative relationship with the indemnitor. The obligations, liabilities,
rights and duties pursuant to this Section 6.3 shall survive Closing or any
termination of this Agreement.

 

21

 

 

6.4.          Operating Expenses.  Seller is responsible for and shall pay all
operating expenses and all other expenses and utility charges in respect of the
Property for all time periods through the day prior to Closing. Buyer is
responsible for and shall pay all such items for all time periods commencing on
the day of Closing. Seller will pay all salaries, taxes, fringe benefits and
accrued vacation and sick leave and similar items accrued with respect to
employees of the Property through the day prior to Closing and all such
compensation expenses will be satisfied as of such date. Buyer and Seller shall
prorate operating expenses and all other expenses and utility charges with
respect to the Property as of the Closing Date.

 

6.5.          Income.    Seller is entitled to receive and retain all income in
respect of the Property for all time periods through the day prior to Closing
and Buyer is entitled to receive and retain all such income for all time periods
commencing on the day of Closing. For purposes of making the prorations
contained herein, at Closing, Buyer will be given credit for rent paid to Seller
relating to time periods commencing on or after the Closing Date. This credit
will reflect actual collected rents, and Seller and Buyer agree to adjust this
proration (together with other prorations) pursuant to the last sentence of this
paragraph based on actual collections for the month in which Closing occurs.
Rents are prorated by applying amounts received prior to Closing first to rents
due in the month in which Closing occurs and then to past due rents in inverse
order of maturity (i.e., the most recent delinquencies paid first).

 

6.6.          Security Deposits.   Buyer shall receive a credit against the
Purchase Price for the amount of all security and other deposits and prepaid
rents paid by or required to be paid under the Leases.

 

6.7.          Rents Collected after Closing.    Notwithstanding the foregoing,
no prorations shall be made in relation to either (a) non-delinquent rents or
expense reimbursements which have not been collected as of the Closing Date, or
(b) delinquent rents existing, if any, as of the Closing Date (the foregoing (a)
and (b) referred to herein as the “Uncollected Rents”). In adjusting for
Uncollected Rents, no adjustments shall be made in Seller’s favor for rents
which have accrued and are unpaid as of the Closing, but Buyer shall pay Seller
such accrued Uncollected Rents as and when collected by Buyer. Buyer’s
collection of rents shall be applied, first, towards rent due and owing to Buyer
under the Leases, second, to Buyer’s reasonable third-party costs of such
collection, and third to Seller for Uncollected Rents. After the Closing, Seller
shall continue to have the right, but not the obligation, in its own name, to
demand payment of and to collect Uncollected Rents owed to Seller by any tenant
that are in excess of sixty (60) days past due, which right shall include,
without limitation, the right to continue or commence legal actions or
proceedings against any tenant and the assignment of the Leases shall not
constitute a waiver by Seller of such right; provided however, that the
foregoing right of Seller shall be limited to actions seeking monetary damages
and, in no event, shall Seller seek to evict any tenants in any action to
collect Uncollected Rents. Buyer agrees to reasonably cooperate with Seller, at
no cost or expense to Buyer, in connection with all efforts by Seller to collect
such Uncollected Rents and to take all steps, whether before or after the
Closing Date, as may be reasonably necessary to carry out the intention of the
foregoing; provided, however, that Buyer’s obligation to cooperate with Seller
pursuant to this sentence shall not obligate Buyer to terminate any Lease with
an existing tenant or evict any existing tenant from the Property.

 

22

 

 

ARTICLE 7: REPRESENTATIONS AND WARRANTIES

 

7.1.          Seller’s Representations and Warranties.    As a material
inducement to Buyer to execute this Agreement and consummate this transaction,
Seller represents and warrants to Buyer that:

 

7.1.1.          Organization and Authority.    Seller has been duly organized
and is validly existing as a North Carolina limited liability company, and
Seller is in good standing in the state where the Property is located. Seller
has the full right and authority and has obtained any and all consents required
therefor to enter into this Agreement and consummate or cause to be consummated
the sale of the Property. This Agreement and all of the documents to be
delivered by Seller at the Closing have been and will be authorized and properly
executed and will constitute the valid and binding obligations of Seller,
enforceable in accordance with their terms.

 

7.1.2.          Conflicts and Pending Actions or Proceedings.    (i) There is no
agreement to which Seller is a party or binding on Seller which is in conflict
with this Agreement. (ii) There is no action or proceeding pending or, to
Seller’s knowledge, threatened against the Property, which challenges or impairs
Seller’s ability to execute this Agreement. (iii) There is no proceeding pending
or, to Seller’s knowledge, threatened, including, without limitation, any
condemnation or rezoning proceedings, which challenges or impairs Seller’s
ability to perform its obligations under this Agreement. (iv) There are no
proceedings pending or, to Seller’s knowledge, threatened against Seller or with
respect to the Property that would affect the Property or the right to occupy or
utilize the same.

 

7.1.3.          Contractors and Suppliers.    All contractors, subcontractors,
suppliers, architects, engineers and others who have performed services, labor,
or supplied material in connection with Seller’s acquisition, development,
ownership, operation or management of the Property have been paid in full, or
will be paid in full by Closing, and all liens arising therefrom (or claims
which with the passage of time or notice or both, could mature into liens) have
been (or will be at Closing) satisfied and released (except for liens or claims
which Seller has bonded or insured over to the reasonable satisfaction of
Buyer).

 

7.1.4.          Service Contracts.    As of the Closing Date, there are no
contracts, agreements or understandings with any party with respect to services
and supplies to the Property or which are not cancelable on or before the
Closing Date, unless otherwise agreed to by Buyer as part of the Assumed
Contracts.

 

7.1.5.          Withholding Obligation.    Seller is not a “foreign person”
within the meaning of Section 1445 of the Internal Revenue Code of 1986, as
amended. Seller’s sale of the Property is not subject to any federal, state or
local withholding obligation of Buyer under the tax or other laws applicable to
Seller or the Property.

 

7.1.6.          Disclosures.    Seller is not legally required to provide to
Buyer any disclosures or notices in connection with the transfer or proposed
transfer of the Property.

 

7.1.7.          Bankruptcy Proceedings.   No Bankruptcy, insolvency,
rearrangement or similar action involving Seller, whether voluntary or
involuntary, is pending or threatened, and Seller has never:

 

(i)filed a voluntary petition in bankruptcy;

 

23

 

 

(ii)been adjudicated a bankrupt or insolvent or filed a petition or action
seeking any reorganization, arrangement, recapitalization, readjustment,
liquidation, dissolution or similar relief under any Federal bankruptcy act or
any other laws;

 

(iii)sought or acquiesced in the appointment or any trustee, receiver or
liquidator of all or any substantial part of its or his properties, the Land and
Improvements, personal property or any portion thereof, or

 

(iv)made an assignment for the benefit of creditors or admitted in writing its
or his inability to pay its or his debts generally as the same become due.

 

7.1.8.          Possessory Rights.       At the Closing, no one will have any
right to possession of the Property except Buyer, tenants under residential
Leases for the Project and any third parties having rights under the Permitted
Exceptions as set forth in the instruments creating the Permitted Exceptions.

 

7.1.9.          Condemnation. Seller represents to Buyer that Seller has no
knowledge of any pending or threatened proceeding for a taking or condemnation
of the Property or for a rezoning of the Property.

 

7.1.10.         Violations of Laws.   Seller has not received any written notice
of any violation of applicable law or pending or threatened action or proceeding
pending, and to Seller’s knowledge, no such action or proceeding is threatened,
against or relating to the Property or Seller.

 

7.1.11.         ERISA.     The Property is not a “plan asset” as defined in
ERISA and the sale of the Property by Seller is not a “prohibited transaction”
under ERISA. No collective bargaining agreements between Seller and any labor
organization apply to the operation and/or management of the Property and, to
Seller’s knowledge, no organizational efforts are being made with regard to the
Property. No pension, retirement, profit-sharing or similar plan or fund,
ERISA-qualified or otherwise, has been established by or on behalf of Seller
with respect to the operation and/or management or the Property and Seller has
no liabilities for pension or retirement payments with respect to the operation
and/or management of the Property.

 

7.1.12.         Hazardous Materials.     To Seller’s knowledge, Seller has
received no written notice of any proceeding or inquiry pending before or by any
governmental authority with respect to the presence of any hazardous materials
on the Property or their migration from or to other property. As used herein,
the term “hazardous material” shall mean any hazardous, toxic, radioactive or
dangerous waste, substance or material defined as such in or for the purposes of
the Comprehensive Environmental Response Compensation and Liability Act of 1980
(“CERCLA”), The Resource Conservation Recovery Act (“RCRA”), the Superfund
Amendment Reauthorization Act (“SARA”), any so-called superfund or superlien law
or any other federal, state or local statute law, ordinance, code, rule,
regulation, order, decree, regulating, relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, as now or any time hereafter in effect, and any petroleum
product.

 

24

 

 

7.1.13.         OFAC.   Seller has no knowledge of any violation by Seller or,
without any inquiry, by the entity which has held title to the Property during
the five years preceding the Closing Date of (a) the PATRIOT Act, Pub. L. No.
107-56, the Bank Secrecy Act, 31 U.S.C. § 5311 et seq., the Money Laundering
Control Act of 1986, and laws relating to the prevention and detection of money
laundering in 18 U.S.C. §§ 1956 and 1957; (b) the Export Administration Act (50
U.S.C. §§ 2401-2420), the International Emergency Economic Powers Act (50 U.S.C.
§ 1701, et seq.), the Arms Export Control Act (22 U.S.C. §§ 2778-2994), the
Trading With The Enemy Act (50 U.S.C. app. §§ 1-44), and 13 U.S.C. Chapter 9;
(c) the Foreign Asset Control Regulations contained in 31 C.F.R., Subtitle B,
Chapter V; and (d) any other civil or criminal federal or state laws,
regulations, or orders of similar import. Seller is not an entity with
whom Buyer is prohibited from engaging in this transaction due to any United
States government embargos, sanctions, or terrorism or money laundering laws,
including, without limitation, due to Seller or any party that has ownership in
or control over Seller (each, a “Seller Party”) being (1) subject to United
States government embargos or sanctions, (2) in violation of terrorism or money
laundering laws, or (3) listed on a published United States government list
(e.g., Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control or other lists of similar import).

 

7.1.14.         Property Information.   To Seller’s knowledge, the Property
Information is true, accurate and complete in all material respects.

 

7.1.15.         Knowledge.    The person(s) identified in Section 8.17 are the
person(s) most likely to have knowledge concerning the Property and the various
applicable matters and items set forth in this Section 7.1.

 

7.1.16.         New Materials.     Seller warrants to Buyer that all materials
and equipment furnished under this Agreement will be new, unless otherwise
specified.

 

7.2.          Buyer’s Representations and Warranties.    As a material
inducement to Seller to execute this Agreement and consummate this transaction,
Buyer represents and warrants to Seller that:

 

7.2.1.          Organization and Authority.    Buyer has been duly organized and
is validly existing as a limited partnership in good standing in the State of
Delaware. Buyer has the full right and authority and has obtained any and all
consents required therefor to enter into this Agreement. This Agreement and all
of the documents to be delivered by Buyer at the Closing have been, or prior to
Closing will be, authorized and properly executed and will constitute the valid
and binding obligations of Buyer, enforceable in accordance with their terms.

 

7.2.2.          Conflicts and Pending Action.   There is no agreement to which
Buyer is a party or binding on Buyer which is in conflict with this Agreement.
There is no action or proceeding pending or, to Buyer’s knowledge, threatened
against Buyer which challenges or impairs Buyer’s ability to execute or perform
its obligations under this Agreement.

 

7.2.3.          Knowledge.   The person(s) identified in Section 8.16 are the
person(s) most likely to have knowledge concerning the Property and the various
applicable matters and items set forth in this Section 7.2.

 

25

 

 

7.3.          Survival of Representations and Warranties.   The representations
and warranties set forth in this Article 7 are made as of the date of this
Agreement and shall be restated as of the Closing Date (as set forth below) and
shall not be deemed to be merged into or waived by the instruments of Closing,
but shall survive the Closing. All representations and warranties contained in
this Agreement and so reconfirmed shall survive for a period of twelve (12)
months following the Closing Date. At Closing, Seller and Buyer each shall
deliver to the other a certificate (in the form of Exhibit F attached hereto) in
which the parties restate as of the Closing Date their respective
representations and warranties set forth in this Article 7, except that the
parties shall modify such representations and warranties to the extent that
circumstances have changed, such that such representations are untrue as of
Closing. If Buyer or Seller modifies such representations and warranties and if
the other party does not consent to, approve of or authorize such changed
circumstances, such other party may terminate this Agreement by delivering a
notice to the other party on or before the Closing Date, or elect to close
notwithstanding the modification of such representations and warranties as
provided herein. Seller shall have no liability to Buyer with respect to
Seller’s representations and warranties herein unless and until the damages
suffered by Buyer as a result thereof shall equal or exceed $50,000.00 in the
aggregate, and the maximum total liability for which Seller shall be responsible
with respect to all representations and warranties shall not exceed the amount
of $1,750,000.00 in the aggregate (the “Maximum Liability Amount”). During the
twelve (12) month period following the Closing, Seller agrees to maintain its
entity existence. Seller shall have no liability to Buyer after Closing for any
matter disclosed by Seller or learned by Buyer prior to Closing.

 

7.4.          “As Is” Sale.     Except as expressly set forth in this Agreement,
Seller makes no representations or warranties, express and implied, regarding
the physical condition of the Property, the presence or absence of hazardous
materials on or emanating from the Real Property, the compliance by the Property
with any applicable governmental requirement, or any other aspect of the
Property. By execution of this Agreement, Buyer agrees that neither Seller nor
Seller’s agents or representatives have made, and Buyer has not relied upon, any
representation or warranty of any kind which is not expressly set forth or
provided for in this Agreement, and Buyer shall acquire the Property in its
physical condition as of the date of Closing “as is” and “with all faults”
subject to the terms and conditions of this Agreement.

 

ARTICLE 8: MISCELLANEOUS

 

8.1.          Parties Bound.    Neither party may assign this Agreement without
the prior written consent of the other, and any such prohibited assignment shall
be void; provided, however, that Buyer may assign this Agreement to a wholly
owned direct or remote subsidiary or name a nominee to take title to the
Property at the Closing. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the respective legal representatives,
successors, assigns, heirs, and devisees of the parties, including, without
limitation, any Buyer’s nominee. No assignment shall relieve the assignor of any
obligation under this Assignment whether arising before or after such
assignment. Notwithstanding any such assignment, the assignor shall remain
jointly, severally and primarily liable for the performance of the obligations
of the assignor hereunder.

 

8.2.          Headings.   The article, section, subsection and paragraph
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

 

26

 

 

8.3.          Invalidity and Waiver.   If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and effect shall be given
to the intent manifested by the portion held invalid or inoperative. The failure
by either party to enforce against the other any term or provision of this
Agreement shall be deemed not to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision.

 

8.4.          Governing Law.    This Agreement and other related instruments and
documents shall, in all respects, be governed, construed, applied, and enforced
in accordance with the law of the state in which the Real Property is located
(i.e., the State of North Carolina).

 

8.5.          Survival.   The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing shall survive the Closing and shall not be deemed to be
merged into or waived by the instruments of Closing.

 

8.6.          No Third Party Beneficiary.   This Agreement is not intended to
give or confer any benefits, rights, privileges, claims, actions or remedies to
any person or entity as a third party beneficiary, decree, or otherwise.

 

8.7.          Entirety and Amendments.

 

8.7.1.     Entire Agreement.      This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property.

 

8.7.2.     Amendments.   This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought.

 

8.8.          Time.    Time is of the essence in the performance of this
Agreement.

 

8.9.          Confidentiality.   Seller shall make no public announcement of
this Agreement or the identity of Buyer (or any affiliate of Buyer, including,
without limitation, Buyer’s parent entity or members) before or after the
Closing (and shall instruct its agents, representatives and employees,
including, without limitation, Broker to act likewise), except as may be
required by applicable law. Seller may make disclosure of this Agreement (a) to
its lenders, creditors, officers, employees, attorneys, surveyors, and agents,
as well as Title Company and Escrow Company, as necessary to perform Seller’s
obligations hereunder and to respond to inquiries of appraisers and brokers and
(b) to the extent required by law.

 

8.10.         Attorneys’ Fees.   Should either party employ attorneys to enforce
any of the provisions hereof, the party losing in any final judgment agrees to
pay the prevailing party all reasonable costs, charges and expenses, including
attorneys’ fees, expended or incurred in connection therewith.

 

8.11.         Notices.   All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following addresses:











 

If to Seller: c/o Woodfield Investment Company, LLC   P.O. Box 1127   Isle of
Palms, South Carolina 29451   Attention:  Gregory D. Bonifield  
Telephone:  (703) 728-8349   Facsimile:  (703) 286-7283   Email:
   gbonifield@wfinvest.net

 

27

 

  

With a copy to: K&L Gates LLP   214 North Tryon Street, Suite 4700   Charlotte,
North Carolina 28202   Attention:  David H. Jones   Telephone:  (704) 331-7481  
Facsimile:  (704) 353-3181   Email: david.jones@klgates.com     If to Buyer:
Trade Street Operating Partnership, LP   19950 W. Country Club Drive   Suite 801
  Aventura, Florida 33180   Attention:  Greg Baumann   Telephone: (786) 248-6050
  Facsimile: (786) 248-3679   Email: GBaumann@Trade-Street.com

 

With a copy to: Bass, Berry & Sims, PLC   100 Peabody Place, Suite 900  
Memphis, Tennessee 38103   Attention:  T. Gaillard Uhlhorn   Telephone: (901)
543-5943   Facsimile:  (901) 543-5999   E-mail:  guhlhorn@bassberry.com

 

If to Escrow Holder/   Title Company: Fidelity National Title Insurance Company
  200 Galleria Parkway SE, Suite 2060   Atlanta, GA  30339   Attention: Leslie
M. Flowers   Telephone: (678) 718-1422   Facsimile:  (678) 213-1649  
E-mail:  Leslie.Flowers@fntg.com

 

Any such notices shall be either (a) sent by overnight delivery using a
nationally recognized overnight courier, in which case it shall be deemed
delivered one business day after deposit with such courier, (b) sent by telefax,
in which case notice shall be deemed delivered upon transmission of such notice
(provided that confirmation of such transmission is provided), (c) sent by email
in which case notice shall be deemed delivered when the sender’s equipment
indicates it has been sent or (d) sent by personal delivery. The above addresses
may be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice. In the event that any such notice is given by telefax, the party sending
the telefax shall exercise reasonable efforts to send a hard copy of such
telefax by one of the other methods of notice hereunder, but failure to exercise
such efforts shall not be deemed a failure to give notice by telefax.

 

28

 

  

8.12.         Construction.    The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

 

8.13.         Calculation of Time Periods.    Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the described period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday in the state in which the Property is located,
in which event the period shall run until the end of the next day which is
neither a Saturday, Sunday, or legal holiday in the state in which the Property
is located. The last day of any period of time described herein shall be deemed
to end at 5:00 p.m. Eastern Time.

 

8.14.         Further Assurances.   In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by the
parties hereto at Closing, each party agrees to perform, execute and deliver on
or after the Closing any further deliveries and assurances as may be reasonably
necessary to consummate the transactions contemplated hereby or to further
perfect the conveyance, transfer and/or assignment of the Property to Buyer.

 

8.15.         Termination of Contract.

 

8.15.1.   Termination.     When the terms “termination of” or “to terminate”
this Agreement or words of like import are used herein, such terms shall mean
that, provided the party terminating has a right to terminate this Agreement,
(i) Seller shall not be obligated to transfer title to the Property to Buyer,
(ii) Buyer shall not be obligated to pay the Purchase Price, (iii) Buyer shall
be entitled to the return and disbursement of the Earnest Money (plus interest
earned thereon) to it (except if such termination resulted from a breach of or
default or failure to perform by Buyer under this Agreement), (iv) following
such termination, neither party shall incur any further obligation to the other
pursuant to this Agreement (except (a) if such termination resulted from a
breach of or default or failure to perform under this Agreement, in which case
the party that has not breached, defaulted or failed to perform shall have the
rights and remedies provided in or pursuant to this Agreement, but subject to
any applicable limitations set forth in this Agreement and (b) to the extent
provided in provision (v) of this Section 8.15.1), and (v) any indemnification
and hold harmless obligations of either party shall survive such termination.

 

8.15.2.   Pre-Closing Remedies.     In the event that, prior to the Closing,
Buyer obtains actual knowledge of a material breach, default or failure to
perform by Seller, including the material breach or failure of any
representation or warranty made by Seller, Buyer may either (i) waive such
breach, default or failure and proceed to Closing (and, consistent with Section
5.3.3, in the event that, prior to the Closing, Buyer obtains actual knowledge
of a material breach, default or failure to perform by Seller if Buyer
nonetheless proceeds to Closing and acquires the Property, then such actually
known material breach, default or failure to perform shall be deemed waived,
Buyer shall have no right or remedy with respect thereto and Seller shall have
no obligation, liability or duty thereafter) or (ii) at Buyer’s election, and as
Buyer’s sole and exclusive remedies in such event (as distinct from those set
forth and/or covered by Section 8.15.3), (a) bring an action to obtain specific
performance of this Agreement against Seller or obtain injunctive relief to
prevent a breach of the terms of this Agreement or (b) terminate this Agreement,
in which event the Escrow Holder shall refund to Buyer the full amount of the
Earnest Money and Buyer shall be paid by Seller Buyer’s actual and verifiable
out-of-pocket costs relating directly to this transaction in an amount not to
exceed $50,000.00; provided, however, that, in any event where provision (b)
above shall apply, Seller shall, if Seller so elects, have a period of up to
thirty (30) days to correct and cure such breach and the Closing Date shall be
extended to the extent necessary to accommodate such cure period.

 

29

 

  

8.15.3.   Post-Closing.  Except as specifically limited in this Agreement (see
Section 7.3 and Section 8.15.2 above), Buyer’s rights and remedies in the event
of a breach, default or failure of performance by Seller (including, without
limitation, a breach or failure of a Seller’s representation or warranty) shall
not be limited and Buyer shall have all rights and remedies provided by law,
equity or otherwise.

 

8.16.         Knowledge of Buyer.     For all purposes of this Agreement, the
knowledge of Buyer is deemed to be the actual knowledge of Ryan L. Hanks.

 

8.17.         Knowledge of Seller.  For all purposes of this Agreement, the
knowledge of Seller is deemed to be the actual knowledge of Gregory D. Bonifield
and Michael A. Underwood. For purposes of this Agreement, including, without
limitation, not only this Section 8.17, but also Section 8.16, actual knowledge
or awareness shall not include any item, thing or matter with respect to which
the knowledge or awareness is only constructive or imputed.

 

8.18.         Exhibits.   Each exhibit referenced herein and attached hereto is
incorporated herein by this reference as if set forth in this Agreement in full.

 

8.19.         Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute only one contract. To facilitate execution of this Agreement, the
parties may execute and exchange, by telephone facsimile or electronic mail,
counterparts of the signature page(s).

 

8.20.         Return of Materials.   Upon termination of this Agreement by Buyer
pursuant to any provision providing Buyer a right of termination and without
cost or expense to Seller, Buyer shall immediately return to Seller all
materials previously provided by Seller to Buyer and provide to Seller all
materials obtained by Buyer in the process of its due diligence and inspections
relating to the acquisition of the Property except for (i) Buyer’s market and
economic feasibility analysis and (ii) any documents, materials or information
which are subject to attorney/client, work product or similar privilege, which
constitute attorney communications with respect to Buyer, or which are subject
to a confidentiality agreement.

 

30

 

  

8.21.         1031 Exchange.   Either party may consummate the transfer of the
Property pursuant to this Agreement as part of a so-called “like kind” exchange
(“Exchange”) pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended (“Code”), provided that: (i) the Closing shall not be delayed or
affected by reason of the Exchange nor shall the consummation or accomplishment
of the Exchange be a condition precedent or condition subsequent to Seller’s
obligations under this Agreement; (ii) the exchanging party shall effect the
Exchange through an assignment of this Agreement, or its rights under this
Agreement, to a qualified intermediary and otherwise in complete compliance with
the terms and provisions of this Agreement; (iii) the non-exchanging party shall
not be required to take an assignment of the purchase agreement for any
relinquished or to be acquired property or be required to acquire or hold title
to any real property (other than the Property) for purposes of consummating the
Exchange; and (iv) the exchanging party shall pay any and all additional costs
and/or expenses that would not otherwise have been incurred by Seller or Buyer
had such party not consummated its purchase through the Exchange, including,
without limitation, actual attorneys’ fees (such as, for example, but not by way
of limitation, actual attorneys’ fees incurred by the other party in having its
counsel review any document or instrument related to the Exchange). The
non-exchanging party shall not by the agreement set forth in this Section 8.21
or acquiescence to the Exchange (a) have its rights under this Agreement
affected or diminished in any manner or (b) be responsible for compliance with
or be deemed to have warranted to Seller that the Exchange in fact complies with
Section 1031 of the Code or any other applicable law, rule or regulation.
Subject always to the foregoing, the non-exchanging party agrees to cooperate
with the exchanging party, at no cost and with no liability to the
non-exchanging party, to effect the Exchange.

 

8.22.         Rule 3.14 Audit.   Until Closing and for a period of one year
following the Closing Date, Seller agrees to provide to Buyer and Buyer’s
accountants such information (including, without limitation, bank statements,
rent rolls and property-level accounting records) reasonably requested by Buyer
for the purpose of preparing a property-level Statement of Revenues and Certain
Expenses (“Rule 3-14 Financials”) as required by Rule 3-14 of Securities and
Exchange Commission Regulation S-X and sufficient to support an audit opinion by
an independent accounting firm with respect to the Rule 3-14 Financials;
provided, that Seller shall not be required to incur any third party costs or
expenses in connection therewith nor shall Seller be required to make any
representations or warranties with respect to such information beyond a
customary representation letter reasonably requested by any accounting firm
engaged by Buyer to deliver its auditors report with respect to the Rule 3-14
Financials.



 

[signatures on following page]

 

31

 

 

SIGNATURE PAGE TO
PURCHASE AND SALE AGREEMENT
DATED OCTOBER 29, 2012, BY AND BETWEEN
WAKE FOREST APARTMENTS LLC
AND TRADE STREET OPERATING PARTNERSHIP, LP

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Agreement.

 

  SELLER:       WAKE FOREST APARTMENTS LLC,   a North Carolina limited liability
company         By: Woodfield Investment Company, LLC,     a Delaware limited
liability company,     its Manager

 

  By: /s/ Gregory D. Bonifield     Gregory D. Bonifield, Manager

 

  BUYER:       TRADE STREET OPERATING
PARTNERSHIP, LP,   a Delaware limited partnership         By: Trade Street OP
GP, LLC,     a Delaware limited liability company,     its General Partner

 

  By: Trade Street Residential, Inc.,     a Maryland corporation,     its Sole
Member

 

  By: /s/ Bert Lopez   Name: Bert Lopez   Title: Chief Financial Officer

 

32

 

 

AGREED, ACCEPTED AND ACKNOWLEDGED BY the undersigned Escrow Holder as provided
and for the purposes set forth in Section 1.3 of this Agreement.

 

  ESCROW HOLDER:       FIDELITY TITLE INSURANCE COMPANY         By: /s/ Leslie
M. Flowers   Name: Leslie M. Flowers   Title: Title Officer   Date: October 30,
2012

 

33

 

 

LIST OF EXHIBITS

 

EXHIBIT A: DESCRIPTION OF THE PROPERTY     EXHIBIT B SELLER’S OR OWNER’S
AFFIDAVITS     EXHIBIT C: DEED     EXHIBIT D: BILL OF SALE AND ASSIGNMENT    
EXHIBIT E: PLANS AND SPECIFICATIONS     EXHIBIT F: CERTIFICATE OF RESTATEMENT OF
REPRESENTATIONS AND WARRANTIES     EXHIBIT G: FIRPTA AFFIDAVIT     EXHIBIT H:
OPEN DESIGN ITEMS     EXHIBIT I: DEVELOPMENT BUDGET

 

List of Exhibits

 

 

 

 

EXHIBIT A

 

DESCRIPTION OF THE PROPERTY

 

BEING all of Lot 8 of The Shoppes at Caveness Farms as recorded in Book of Maps
2007, Pages 86-88, Wake County Registry, LESS AND EXCEPT:

 

(1)           Lot 2G

 

(2)          that elliptical shaped area designated as Ligon Mill Road Public
R/W Dedication;

 

(3)          right-of-way for Caveness Farms Ave.; and

 

(4)          Tract 2;

 

all as shown on plats recorded in Book of Maps 2012, Pages 248-252, Wake County
Registry;

 

AND being the same property shown as Tract 1 in Book of Maps 2012, Pages
248-252, Wake County Registry.

 

A-1

 

 

EXHIBIT B

 

SELLER’S OR OWNER’S AFFIDAVITS

 

·NCLTA Form No. 2, Owner/Contractor Affidavit, Waiver of Liens and Indemnity
Agreement (Construction Recently Completed)

·Owner’s Affidavit

·Hold Harmless “Gap” Indemnity

 

[See Attached Pages]

 

B-1

 

 

EXHIBIT C

 

DEED

 

NORTH CAROLINA SPECIAL WARRANTY DEED

 

Excise Tax $____________________     Tax Lot No.:_____________________________
Parcel Identifier No. ____________________________________________   Verified by
____________________________________County on the ________ day of
__________________ , 20_______   by
_________________________________________________________________________________________________
Mail after recording
to:  ________________________________________________________________________________

 

    This instrument was prepared
by:  ___________________________________________________________________

 

Brief Description for the index  

 

THIS DEED made as of _______________ 200_ , by and between

GRANTOR

 

 

 

GRANTEE

  

 

 

 

 

 

Enter in appropriate block for each party: name, address, and, if appropriate,
character of entity, e.g., corporation or partnership.

 

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.

 

WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto the Grantee in fee simple, all that certain
lot or parcel of land situated in ______________ Township, City of
__________________, _____________ County, North Carolina and more particularly
described as follows:

 

That certain parcel of real property more particularly described on Exhibit A
attached hereto and incorporated herein by reference (the “Property”).

 

The Property hereinabove described was acquired by Grantor by instrument
recorded in Book _______________ at Page _________, ____________________ County
Registry.

 

C-1

 

 

All or a portion of the property herein conveyed ___ includes or X does not
include the primary residence of a Grantor.

 

A map showing the above described property is recorded in Plat Book ____ at Page
____.

 

TO HAVE AND TO HOLD the Property and all privileges and appurtenances thereto
belonging to the Grantee in fee simple.

 

And the Grantor covenants with the Grantee, that Grantor has done nothing to
impair such title as Grantor received, and Grantor will warrant and defend the
title against the lawful claims of all persons claiming by, under or through
Grantor, except for those matters set forth on Exhibit B attached hereto and
incorporated herein by reference. [Exhibit B shall list the Permitted Exceptions
as defined in the Purchase and Sale Agreement between Grantor and Grantee]

 

IN WITNESS WHEREOF, the Grantor has caused this instrument to be signed by its
member/manager the day and year first above written.

 

  WAKE FOREST APARTMENTS LLC,   a North Carolina limited liability company      
Woodfield Investment Company, LLC,   a Delaware limited liability company,   its
Manager

 

  By:       Gregory D. Bonifield, Manager

 

 

SEAL-STAMP State of North Carolina

 

  County of_______________________

 

  I certify that the following person personally appeared before me this day,
acknowledging to me that s/he voluntarily signed the foregoing document for the
purpose stated therein and in the capacity indicated:
________________________________________________________. (Print Name and Title)

 

  Date: _____________________, 200_           Print/Typed
Name:___________________       Notary Public

 

  My commission expires:_____________________________

 

  [Notarial Seal]

 

C-2

 

 

EXHIBIT “A”

 

The Property

 

BEING all of Lot 8 of The Shoppes at Caveness Farms as recorded in Book of Maps
2007, Pages 86-88, Wake County Registry, LESS AND EXCEPT:

 

(1)Lot 2G

 

(2)that elliptical shaped area designated as Ligon Mill Road Public R/W
Dedication;

 

(3)right-of-way for Caveness Farms Ave.; and

 

(4)Tract 2;

 

all as shown on plats recorded in Book of Maps 2012, Pages 248-252, Wake County
Registry;

 

AND being the same property shown as Tract 1 in Book of Maps 2012, Pages
248-252, Wake County Registry.

 

C-3

 

 

EXHIBIT D

 

BILL OF SALE AND ASSIGNMENT

 

THIS BILL OF SALE AND ASSIGNMENT (“Assignment”) is made as of this ______ day of
_______________, 20__, by and between WAKE FOREST APARTMENTS LLC, a North
Carolina limited liability company (“Assignor”) and [TRADE STREET ENTITY, a
________________] (“Assignee”), with reference to the following facts:

 

A.           Assignor is the owner of that certain real property consisting of
30 acres located along Caveness Farms Avenue in Wake Forest, Wake County, North
Carolina (the “Real Property”).

 

B.           Assignee is about to acquire, from Assignor, Assignor’s interest in
and to the Real Property and certain personal and other property relating
thereto (collectively, the “Property”), in accordance with the terms and
conditions of that certain Purchase and Sale Agreement made as of the __ day of
______________, 2012 (the “Purchase Agreement”), by and between Assignor, as
Seller, and Assignee, as Buyer;

 

C.           Assignee, as a condition of the acquisition of the Property under
the Purchase Agreement, has required the transfer and/or assignment of certain
tangible and intangible property and rights as a part of the Property being
acquired;

 

NOW, THEREFORE, in consideration of the foregoing premises, the promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged and confessed by each of the
parties, the parties do hereby agree as follows:

 

1.          BILL OF SALE

 

(a)Grant. Assignor hereby grants, sells, transfers, assigns, conveys and
delivers to Assignee all of Assignor’s right, title and interest in and to all
furniture, furnishings, fixtures, equipment, appliances, supplies, construction
materials, machinery, signage and other personal property owned by Assignor and
used in connection with the operation, ownership or management of the Real
Property, including, without limitation, those items listed and described in
Schedule 1 attached hereto and incorporated herein by this reference (the
“Personal Property”), it being understood and agreed that, by its execution
hereof, Assignee hereby accepts the Personal Property in its “AS IS”, “WHERE IS”
condition.

 

(b)Personal Property. The Personal Property is owned by Assignor and located on
or in, attached to, or used in connection with the Real Property or the
improvements located thereon.

 

(c)Representation and Warranty. Assignor represents and warrants to Assignee,
and its successors and assigns, which representation and warranty shall survive
the closing for the purchase of the Property, that the Personal Property is free
from all liens and encumbrances.

 

D-1

 

 

(d)Title. Assignee shall have and hold the Personal Property for itself and for
its successors and assigns, and, subject to the foregoing, Assignor does for
itself, and its successors and assigns, covenant and agree with Assignee to
defend and warrant Assignee’s title to the Personal Property and the rights of
Assignee, and its successors and assigns, against each and every person claiming
the Personal Property or any portion thereof.

 

2.          ASSIGNMENT OF LEASES, INTANGIBLE AND OTHER PROPERTY AND RIGHTS.
Assignor has granted, assigned, transferred, and set over, and by these presents
does hereby grant, assign, transfer and set over, to Assignee, to the extent
lawfully assignable, all of Assignor’s right, title, and interest in and to the
following:

 

(a)All leases, subleases and other rental agreements (written or verbal) that
grant a possessory interest in and to the Property, including without
limitation, all of the tenant leases described on the rent roll in Schedule 2
attached hereto and incorporated herein by reference (the “Leases”), together
with all security deposits, fees and prepaid rents paid in connection with such
Leases;

 

(b)Grantor’s interest in the service contracts and all other agreements for the
lease of furniture, equipment or otherwise which are listed on Schedule 3 and
attached hereto and incorporated herein by reference (“the Contracts”);

 

(c)Any and all intangible property now or hereafter owned by Assignor in
connection with the Property including, without limitation, the intangible
property, if any, described in Schedule 4 attached hereto and incorporated
herein by this reference;

 

(d)Assignor’s interest in all transferable warranties, guaranties, and bonds
held by Assignor pertaining to the building, improvements, fixtures, personalty
and other properties comprising the Property;

 

(e)All permits, licenses, certificates of occupancy, use and operating permits
and licenses, and all other licenses and permits, approvals, and certificates
obtained or held in connection with the ownership or use of the Property;

 

(f)The non exclusive right to use all trademarks, trade names, trade styles,
logos, copyrights, designs, artwork, graphics, and licenses owned by Assignor
and used in connection with the operation of the Property, and the right to use
any item of the foregoing type; and

 

(g)All of the records, plans, specifications, maps, designs, reports, drawings,
applications to governmental entities and all other documents and agreements of
alike nature relating to or prepared in connection with the use and operation of
the Property.

 

3.          ASSUMPTION AND INDEMNITY

 

(a)It is understood and agreed that, by its execution hereof, Assignee hereby
assumes and agrees to perform all of the terms, covenants and conditions of the
Leases, on the part of the lessor therein required to be performed from and
after the date hereof including, but not limited to, the obligation to repay, in
accordance with the terms of such Leases, to such lessees, all security deposits
(to the extent such security deposits are delivered to Assignee by Assignor
pursuant to this Assignment) required to be repaid by the terms thereof and to
indemnify, save and hold harmless Assignor from any and all liability, claims or
causes of action, loss, cost, or expense (including reasonable attorneys’ fees)
arising out of or relating to Assignee’s failure to perform any of the
obligations of Assignor arising under the Leases from and after the date hereof,
or the claims of any tenants to security deposits, prepaid rents, future rent
concessions or rebates which are transferred to Assignee by Assignor pursuant to
this Assignment.

 

D-2

 

 

(b)It is understood and agreed that, by its execution hereof, Assignee hereby
assumes and agrees to perform all of the terms, covenants and conditions
contained in all Contracts and such other documents and instruments assigned
hereunder from and after the date hereof, to discharge any and all such
obligations of Assignor under said Contracts, documents and instruments promptly
and to indemnify, save and hold harmless Assignor from any and all liability,
claims, causes of action, or expense (including reasonable attorneys’ fees)
existing in favor of or asserted or claimed by other parties to said documents
or instruments, arising out of or relating to Assignee’s failure to perform any
of the obligations of Assignor under the Contracts and such other documents and
instruments herein assigned from and after the date hereof.

 

(c)It is understood and agreed that, by its execution hereof, Assignor hereby
agrees to indemnify, save and hold harmless Assignee from any and all liability,
claims or causes of action, loss, cost or expense (including reasonable
attorneys’ fees) arising out of or relating to Assignor’s failure to perform any
of the obligations of Assignor under the Leases prior to the date hereof.
Assignor hereby further agrees to indemnify, save and hold harmless Assignee
from any and all liability, claims, causes of action, or expense (including
reasonable attorneys’ fees) existing in favor of or asserted or claimed by other
parties to any Contracts, or other documents or instruments assigned hereunder,
arising out of or relating to Assignor’s failure to perform any of the
obligations of Assignor under the Contracts and such other documents and
instruments herein assigned prior to the date hereof.

 

4.          BINDING ON SUCCESSORS AND ASSIGNS

 

(a)All the covenants and agreements of Assignor herein contained shall apply to
and bind Assignor and Assignor’s executors, agents, administrators,
representatives, heirs, invitees, successors and assigns

 

(b)All the covenants and agreements of Assignee herein contained shall apply to
and bind Assignee and Assignee’s executors, agents, administrators, personal
representatives, heirs, invitees, successors and assigns.

 

(c)The term “Assignee” as used in this Assignment shall mean and include
Assignee’s successors and assigns.

 

5.          ATTORNEYS’ FEES

 

In the event of any litigation between Assignor and Assignee arising out of the
obligations of Assignor or Assignee under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay the prevailing party’s costs and expenses of such litigation,
including without limitation reasonable attorneys’ fees.

 

6.          EFFECTIVE DATE

 

The effective date of this Assignment shall be the closing date for the purchase
of the Property by Assignee pursuant to the Purchase Agreement.

 

D-3

 

 

7.          COUNTERPARTS

 

(a)This Assignment may be executed in one (1) or more counterparts, all of which
together shall constitute a single agreement and each of which shall be an
original for all purposes.

 

(b)To facilitate execution and delivery of this Assignment, the parties may
execute and exchange, by facsimile or otherwise, counterparts of the signature
page(s).

 

8.          GOVERNING LAW

 

This Assignment shall be governed by, interpreted under and construed and
enforced in accordance with the laws of the State of North Carolina.

 

IN WITNESS WHEREOF, this Assignment has been executed by Assignee and Assignor
as of the date first set forth above.

 



  “ASSIGNOR”       WAKE FOREST APARTMENTS LLC,   a North Carolina limited
liability company         By: Woodfield Investment Company,     a Delaware
limited liability company,     its Manager

 

  By:     Name:     Title:  

 



  “ASSIGNEE”       [TRADE STREET ENTITY],   [a _____________________]

 

  By:     Name:     Title:  





 

D-4

 

 

Schedule 1

Personal Property

(to be provided at closing)

  

Schedule 1 to Bill of Sale and Assignment

 

 

 

 

Schedule 2

Leases

(to be provided at closing)

 

Schedule 2 to Bill of Sale and Assignment

 

 

 

 

Schedule 3

Contracts

(to be provided at closing)

 

Schedule 3 to Bill of Sale and Assignment

 

 

 

 

Schedule 4

Intangible Property

(to be provided at closing)

 

Schedule 4 to Bill of Sale and Assignment

 

 

 

 

EXHIBIT E

 

PLANS AND SPECIFICATIONS

 

(to be attached)

 

E-1

 

 

EXHIBIT F

 

CERTIFICATE OF RESTATEMENT OF
REPRESENTATIONS AND WARRANTIES

 

_______________, a ________________ limited liability company
(“[Seller/Buyer]”), hereby restates all of its representations and warranties
set forth in [Section 7.1/7.2] of that certain Purchase and Sale Agreement (the
“Purchase Agreement), dated as of _____________ __, 2012, entered into by and
between [Seller/Buyer] and ________________, a ___________, as “[Buyer/Seller]”,
and further declares, certifies, represents, warrants and covenants that [,
except as stated in Exhibit 1 attached hereto,]1 all such representations and
warranties are true, correct and in full force and effect as of the date of the
execution of this certificate. In addition, [Seller/Buyer] agrees that the
representations and warranties shall survive such closing, including without
limitation the “Closing Date” and the “Closing” (as those terms are defined in
the Purchase Agreement) in accordance with the terms of Section 7.3 of the
Purchase Agreement.

 

This certificate is made and entered into for the benefit of [Buyer/Seller] and
its successors and assigns under the Purchase Agreement [and to the “Property”
(as that term is defined in the Agreement) acquired pursuant thereto].
[Seller/Buyer] understands, acknowledges and agrees that [Buyer/Seller] and its
successors and assigns are entitled to rely upon this certificate.

 

Executed as of the ___ day of ________, 20__.

 



  “[Seller/Buyer]”       ____________________________   a
___________________________

 

  By:     Name:     Title:  



 

 



 



1 This bracketed language shall only be included and Exhibit 1 shall only be
referenced and attached (and information shall only be set forth therein) if and
to the extent appropriate under the provisions of Subsection 5.2.3 or Section
7.3 of the Purchase Agreement. This footnote shall not appear in the final
certificate executed by Seller/Buyer.

 

F-1

 

 

EXHIBIT G

 

FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Section
1445 of the Code), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by WAKE FOREST APARTMENTS LLC, a North Carolina limited liability
company (“Transferor”), the undersigned hereby certifies the following on behalf
of Transferor:

 

1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and Income Tax
Regulations);

 

2.Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of
the Income Tax Regulations;

 

3.Transferor’s U.S. employer identification number is ___________________; and

 

4.Transferor’s office address is ______________________________________________.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated: ____________, 20__

 

  TRANSFEROR       WAKE FOREST APARTMENTS LLC,   a North Carolina limited
liability company         By: Woodfield Investment Company,     a Delaware
limited liability company,     its Manager

 

  By:     Name:     Title:  

 

G-1

 

 

EXHIBIT H

 

OPEN DESIGN ITEMS

 

(to be attached)

 

H-1

 

 

EXHIBIT I

 

DEVELOPMENT BUDGET

 

(to be attached)

 

I-1

 

 

